Case 1-20-42824-ess                             Doc 20              Filed 10/20/20                 Entered 10/20/20 12:32:41



    Fill in this information to identify the case:


    Debtor Name   BRASSIERE FELIX INC.

    United States Bankruptcy Court for the:   EASTERN DISTRICT
                                                                                                                               □ Check if this is an
    Case number: 2 Q - 4 2 8 2 4 - 6 SS__________
                                                                                                                                 amended filing




    Official Form 425C

    Monthly Operating Report for Small Business Under Chapter 11______________                                                                           12/17

                           September 2020
    Month:                                                                                             Date report filed:
                                                                                                                                M M /D O /Y Y Y Y

    Line of business:      RESTUARANT                                                                  NAiSC code:

    In accordance w ith title 28, se ctio n 1746, o f the U nited States Code, I declare under p enalty o f perjury
    that I have examined the fo llo w in g sm all business m o nth ly operating report and the accom p a n yin g
    attachm ents and, to the best o f m y know ledge, these docum ents are true, correct, and com plete.

    Responsible party:                              ALEX CA
    Original signature of responsible party

    Printed name of responsible party               ALEX CATTEAU


         ^    ]   1 . Q u e s t i o n n a i r e ___________________________________________________________________

        Answer all questions on behalf o f the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                                      Yes           No      N/A
              If you answ er No to any o f the q ue stio n s in lines 1-9, attach an explanation and label it E x h ib it A.

        1.    Did the business operate during the entire reporting period?                                                                          □       □

        2.    Do you plan to continue to operate the business next month?                                                             a             □       □

        3.    Have you paid all of your bills on time?                                                                                a             □       □

        4.    Did you pay your employees on time?                                                                                     a             □       □

        5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                         a             □       □

        6.    Have you timely filed your tax returns and paid all of your taxes?                                                      a             □       □

        7.    Have you timely filed all other required government filings?                                                            a             □       □

        8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                         a             □       □

        9.    Have you timely paid all of your insurance premiums?                                                                    a             □       □

              If you answ er Yes to any o f the que stio n s In lines 10-18, attach an explanation and label it E x h ib it B.

        10. Do you have any bank accounts open other than the DIP accounts?                                                           □             a       □

        11. Have you sold any assets other than inventory?                                                                            □             a       □

        12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     □             a       □

        13. Did any insurance company cancel your policy?                                                                             □             a       □

        14. Did you have any unusual or significant unanticipated expenses?                                                           □             a       □

        15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       □             a       □

        16. Has anyone made an investment in your business?                                                                           □             a       □

    Official Form 425C                              Monthly Operating Report for Small Business Under Chapter 11                          page 1
Case 1-20-42824-ess                       Doc 20               Filed 10/20/20                  Entered 10/20/20 12:32:41




    Debtor Name   BRASSIERE FELIX INC.                                                      Case number 20- 42824-e sS




        17. Have you paid any bills you owed before you filed bankruptcy?                                                      □        a       □
        18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                        □        a       □

                  2.     Summary of Cash Activity for All Accounts

        19.    Total opening balance o f all accou n ts                                                                            , 351,396.00
                                                                                                                                   $
              This amount must equal what you reported as the cash on hand at the end of the month in the previous
              month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

        20.    Total cash receipts
              Attach a listing of all cash received for the month and label it Exhibit C. Include all
              cash received even if you have not deposited it at the bank, collections on
              receivables, credit card deposits, cash received from other parties, or loans, gifts, or
              payments made by other parties on your behalf. Do not attach bank statements in
              lieu of Exhibit C.
                                                                                                               347,007.00
              Report the total from Exhibit C here.                                                         $ _________

        21.    Total cash disbursem ents
              Attach a listing of all payments you made in the month and label it Exhibit D. List the
              date paid, payee, purpose, and am ount Include all cash payments, debit card
              transactions, checks issued even if they have not cleared the bank, outstanding
              checks issued before the bankruptcy was filed that were allowed to clear this month,
              and payments made by other parties on your behalf. Do not attach bank statements
              in lieu of Exhibit D.                                                                             295,729.00

              Report the total from Exhibit D here.

        22.    Net cash flo w
                                                                                                                              + s     51,278.00
              Subtract line 21 from line 20 and report the result here.
              This amount may be different from what you may have calculated as net profit.


        23.    Cash on hand at the end o f the m onth
              Add line 22 + line 19. Report the result here.
                                                                                                                              = $ 402,674.00
              Report this figure as the cash on hand at the beginning o f the month on your next operating report.               ----------------
              This amount may not match your bank account balance because you may have outstanding checks that
              have not cleared the bank or deposits in transit.




                  3. Unpaid Bills
              Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
              have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
              purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

        24.    Total payables                                                                                                               0.00
                   (Exhibit E)




    Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                           page 2
Case 1-20-42824-ess                      Doc 20                 Filed 10/20/20                                    Entered 10/20/20 12:32:41




    Debtor Name   BRASSIERE FELIX INC.                                                                      Case number 20- 42824- 6 SS




                  4. Money Owed to You

            Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
            have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
            Identify who owes you money, how much is owed, and when payment is due. Report the total from
            Exhibit F here.
        25. Total receivables                                                                                                                                                            0.00
                   (Exhibit F)



                  5. Employees
                                                                                                                                                                                           24
        26. What was the number of employees when the case was filed?
                                                                                                                                                                                           24
        27. What is the number of employees as of the date of this monthly report?




                  6. Professional Fees

        28. How much have you paid this month in professional fees related to this bankruptcy case?                                                                           $   _______
                                                                                                                                                                              $     38,681.11
        29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?

        30. How much have you paid this month in other professional fees?                                                                                                     $_         0.00
        31. How much have you paid in total other professional fees since filing the case?                                                                                    $_         0.00



                  7. Projections

            Compare your actual cash receipts and disbursements to what you projected in the previous month.
            Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                            C o lu m n A                                 Colum ns                               C o lu m n C

                                            Projected                            -       A ctual                          =     D ifference


                                            Copy lines 35*37 from                        Copy lines 20*22 of                    Subtract Column B
                                            the previous month's                         Oils report.                           from Column A.
                                            report.

        32. Cash receipts                   $                                    -       $347,007.00                            $

                                                                                         $ 295,729.00
        33. Cash disbursements              $                                                                                   $

                                                                                 -       4 51,278.00
        34. Net cash flow                 I $                                                                                  \ $
                                          t     :..........   ...... ........<       1............. ....   ...........;       f .          .............. ' ............ *


        35. Total projected cash receipts for the next month:                                                                                                                 $_

        36. Total projected cash disbursements for the next month:                                                                                                           - $_
        37. Total projected net cash flow for the next month:                                                                                                                = $_



    Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                                                                       page 3
Case 1-20-42824-ess                        Doc 20              Filed 10/20/20                 Entered 10/20/20 12:32:41




    Debtor Name   BRASSIERE FELIX INC.                                                     Case number 20~42824 -eSS




                  8. Additional Information

        If available, check the box to the left and attach copies of the following documents,

        (2   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

        Q3 39. Bank reconciliation reports for each account.

        0    40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

        □    41. Budget, projection, or forecast reports.

        □    42. Project, job costing, or work-in-progress reports.




    Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11               page 4
            Case 1-20-42824-ess                        Doc 20             Filed 10/20/20        Entered 10/20/20 12:32:41


                    Bank
                    America's Most Convenient Bank®                             E         STATEMENT OF ACCOUNT



      B R A SSER IE FELIX INC                                                             Page:                                         1 of 12
      DIP CASE 2 0 -40 362 E D N Y                                                        Statem ent Period:        Sep 01 20 20 -S ep 30 2020
      C H E C K IN G A C C O U N T                                                        Cust R e f# :
      340 W BR O A D W A Y                                                                Primary Account #:
      N E W Y O R K NY 10013-2210




Chapter 11 Checking
b r a s s e r ie f e l ix in c                                                                                                 Account #
DIP CASE 20-40362 EDNY
CHECKING ACCOUNT


ACCOUNT SUMMARY
Beginning Balance                                    96,757.12                                      Average Collected Balance              118,687.77
Deposits                                              1,842.00                                      Interest Earned This Period                  0.00
Electronic Deposits                                 247,571.08                                      Interest Paid Year-to-Date                   0.00
                                                                                                    Annual Percentage Yield Earned             0.00%
Checks Paid                                          44,185.89                                      Days in Period                                 30
Electronic Payments                                  79,963.72
Ending Balance                                      222,020.59



                                                                            Total for this Period       Total Y ear-to-D ate
                                 Total Overdraft Fees                                        $0.00                       $0.00
                                 Total Returned Item Fees (NSF)                              $0.00                    $1 7 5 .0 0



DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE                DESCRIPTION                                                                                                       AMOUNT
09/21                       DEPOSIT                                                                                                           1.842.00
                                                                                                                     Subtotal:                1.842.00
Electronic Deposits
POSTING DATE                 DESCRIPTION                                                                                                      AMOUNT
09/01                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                 10,726.05
09/03                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  2,700.08
09/04                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                    537.70
09/08                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  7,621.00
09/08                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  6,740.73
09/08                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  3,399.66
09/08                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  2,859.40
09/08                        ACH DEPOSIT, VENMO VERIFYBAN ****252253                                                                             0.30
09/08                        ACH DEPOSIT, VENMO VERIFYBAN ****252245                                                                             0.21
09/11                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                    800.87
09/14                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  9,927.82
09/14                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  3.556.68
09/14                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  2,436.97
09/15                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  8,801.35
09/17                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  2,406.06
09/18                        CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                  2.533.68

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                              Doc 20              Filed 10/20/20                 Entered 10/20/20 12:32:41


How to Balance your Account                                                                                                                                                     2 of 12

Begin by adjusting your account register
as follows:
                                                                1.   Your ending balance shown on this
                                                                     statement is:
                                                                                                                                     o    Ending                       222,020.59
Subtract any services charges shown                                                                                                       Balance
on this statement.                                              2.   List below the amount o f deposits or
                                                                     credit transfers which do not appear
Subtract any automatic payments,                                     on this statement. Total the deposits                                 Total            +
transfers or other electronic with­                                                                                                       Deposits
                                                                     and enter on Line 2.
drawals not previously recorded.

Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
an interest-bearing account.                                                                                                         e
                                                                4. List below the total amount of                                        Sub Total
Add any automatic deposit or
overdraft line o f credit.                                         withdrawals that do not appear on
                                                                   this statement. Total the withdrawals
Review all withdrawals shown on this                               and enter on Line 4.                                                   Total
statement and check them off in your                                                                                                   Withdrawals
account register.                                               5. Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your                             balance should equal your account
ending account balance.                                            balance.                                                              Adjusted
                                                                                                                                         Balance




©                                                                 o
DEPOSITS NOT              DOLLARS           CENTS                 WITHDRAWALS NOT          DOLLARS         CENTS                WITHDRAWALS NOT             DOLLARS          CENTS
ON STATEMENT                                                      ON STATEMENT                                                  ON STATEMENT




                                                                                                                                  Total
 Total Deposits                                                                                                                   Withdrawals
                                                    ©                                                                                                                                 O


FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                           FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                            SUMMARY
If you need information about an electronic fund transfer or if you believe there is an     In case of Errors or Questions About Your Bill:
error on your bank statement or receipt relating to an electronic fund transfer,            If you think your bill is wrong, or if you need more information about a transaction on
telephone the bank immediately at the phone number listed on the front of your              your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
statement or write to:
                                                                                            possible. We must hear from you no later than sixty (60) days after we sent you the
TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                            FIRST bill on which the error or problem appeared. You can telephone us, but doing
Maine 04243-1377                                                                            so will not preserve your rights. In your letter, give us the following information:
We must hear from you no later than sixty (60) calendar days after we sent you the             • Your name and account number.
first statement upon which the error or problem first appeared. When contacting the            • The dollar amount of the suspected error.
Bank, please explain as clearly as you can why you believe there is an error or why            • Describe the error and explain, if you can, why you believe there is an error.
more information is needed. Please include:                                                      If you need more information, describe the item you are unsure about.
                                                                                            You do not have to pay any amount in question while we are investigating, but you
   • Your name and account number.
                                                                                            are still obligated to pay the parts of your bill that are not in question. While we
   • A description of the error or transaction you are unsure about.
   • The dollar amount and date of the suspected error.                                     investigate your question, we cannot report you as delinquent or take any action to
                                                                                            collect the amount you question.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.                       FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                            the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
We will investigate your complaint and will correct any error promptly. If we take more
                                                                                            or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
than ten (10) business days to do this, we will credit your account for the
                                                                                            on the periodic statement as an easier method for you to calculate the finance
amount you think is in error, so that you have the use of the money during the time it
                                                                                            charge. The finance charge begins to accrue on the date advances and other debits
takes to complete our investigation.
                                                                                            are posted to your account and will continue until the balance has been paid in full.
INTEREST NOTICE                                                                             To compute the finance charge, multiply the Average Daily Balance times the Days in
Total interest credited by the Bank to you this year will be reported by the Bank to the    Period times the Daily Periodic Rate (as listed in the Account Summary section on
Internal Revenue Service and State tax authorities. The amount to be reported will be       the front of the statement). The Average Daily Balance is calculated by adding the
reported separately to you by the Bank.                                                     balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                            of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                            advances have been added and payments or credits have been subtracted plus or
                                                                                            minus any other adjustments that might have occurred that day. There is no grace
                                                                                            period during which no finance charge accrues. Finance charge adjustmentsare
                                                                                            included in your total finance charge.
           Case 1-20-42824-ess                         Doc 20             Filed 10/20/20            Entered 10/20/20 12:32:41


                  Bank
                  America's Most Convenient Bank®                                            STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                            Page:                                             3 of 12
                                                                                             Statem ent Period:            Sep 01 20 20 -S ep 30 2020
     C H E C K IN G A C C O U N T
                                                                                             Cust R e f# :
                                                                                             Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Deposits (continued)
POSTING DATE               DESCRIPTION                                                                                                                         AMOUNT
09/21                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                13,343.98
09/21                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 6,832.19
09/21                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 4,268.66
09/22                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                13,023.76
09/24                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 2,108.90
09/24                      CCD DEPOSIT, NPC PAYROLL 12722220                                                                                                  0.12
09/25                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 4,425.91
09/28                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                17,074.07
09/28                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 9,290.51
09/28                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 2,651.19
09/28                      DEBIT CARD CREDIT, *****04024840237, AUT 092820 VISA DDA REF                                                                      12.02
                              A M Z N M KTP US A M ZN CO M BI               A M ZN C O M BILL * W A
09/28                      eTransfer Credit, Online Xfer                                                                                                100,000.00
                              Transfer from CK 43 68 6 2 6 6 2 3
09/29                      CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                  9,491.21
                                                                                                                            Subtotal:                  247,571.08
Checks Paid                No. Checks: 34          indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                    SERIAL NO.                           AMOUNT                               DATE                   SERIAL NO.                            AMOUNT
09/02                      1155                              463.50                                 09/28                    20007                         1,284.95
09/14                      1159*                          3,813.00                                  09/25                    20008                             838.88
09/11                      1163*                         12,500.00                                  09/25                    20009                             629.45
09/17                      1165*                              50.00                                 09/29                    20010                           263.91
09/14                      1166                              991.26                                 09/29                    20011                         1,439.08
09/18                      1168*                          1,700.00                                  09/24                    20012                         1,113.01
09/21                      1169                              463.11                                 09/24                    20013                             664.72
09/04                      1170                           3,266.54                                  09/24                    20014                         1,390.47
09/30                      1255*                          1,306.50                                  09/25                    20016*                             118.42
09/18                      1266*                            157.00                                  09/28                    20017                             773.95
09/18                      1267                              150.00                                 09/25                    20018                             595.55
09/30                      1467*                             612.00                                 09/25                    20019                             996.45
09/25                      20001*                         1,283.41                                  09/28                    20020                             446.35
09/28                      20002                             929.60                                 09/29                    20021                             339.94
09/28                      20004*                            683.50                                 09/10                    66473*                            720.00
09/29                      20005                             579.29                                 09/22                    66668*                        1,176.00
09/28                      20006                          1,054.05                                  09/29                    66784*                        1,392.00
                                                                                                                            Subtotal:                    44,185.89


Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                         Doc 20             Filed 10/20/20             Entered 10/20/20 12:32:41


                  Bank
                  America's Most Convenient Bank®                                            STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                            Page:                                    4 of 12
                                                                                             Statem ent Period:   Sep 01 20 20 -S ep 30 2020
     C H E C K IN G A C C O U N T
                                                                                             Cust R e f# :
                                                                                             Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE              DESCRIPTION                                                                                                      AMOUNT
09/01                     ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 4006050                                                          1,339.18
09/01                     DEBIT CARD PURCHASE, *****04025038203, AUT 083120 VISA DDA PUR                                                  1,291.23
                              SQ LE BEC FIN FIN E                   LIN DEN          * NJ
09/01                     DEBIT CARD PURCHASE, *****04025038203, AUT 083120 VISA DDA PUR                                                    285.23
                              PARIS G O U R M E T OF NY                   201 939 5656 * NJ
09/01                     DEBIT CARD PURCHASE, *****04025038203, AUT 083120 VISA DDA PUR                                                    128.22
                              G R A N D A IS Y BAKERY INC                 646 442 23 97 * NY
09/02                     DEBIT CARD PURCHASE, *****04025038203, AUT 090120 VISA DDA PUR                                                  3,964.53
                              LA R E S E R V E INC                 917 783 93 44 * NY
09/02                     DEBIT CARD PURCHASE, *****04025038203, AUT 090120 VISA DDA PUR                                                    421.97
                              BIG BLUE BEER C O M P A N Y                  BRO O KLYN         * NY
09/03                     DEBIT CARD PURCHASE, *****04024840237, AUT 090220 VISA DDA PUR                                                    287.27
                              C H E F S RESTAURANT SUPP                     NEW YORK           * NY
09/03                     DEBIT CARD PAYMENT, *****04025038203, AUT 090220 VISA DDA PUR                                                         64.81
                              SE A TE D      N E W G U E S T AC Q          SE A TE D A P P IO * NY
09/04                     CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****614807                                                                  894.00
09/04                     DEBIT CARD PURCHASE, *****04025038203, AUT 090220 VISA DDA PUR                                                    486.97
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/04                     DEBIT CARD PURCHASE, *****04024840237, AUT 090220 VISA DDA PUR                                                    190.99
                              W IN D E P O T R E S T A U R A N T EQU          LONG ISLAND C * NY
09/04                     CCD DEBIT, TOAST, INC TOAST, INC ST-K0Q5B0L1P1H0                                                                  163.31
09/04                     DEBIT CARD PURCHASE, *****04024840237, AUT 090120 VISA DDA PUR                                                     14.76
                              STA PLES D IR E C T                   800 33 33 33 0    * MA
09/08                     DEBIT CARD PURCHASE, *****04025038203, AUT 090420 VISA DDA PUR                                                  1,026.61
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/08                     DEBIT CARD PURCHASE, *****04025038203, AUT 090420 VISA DDA PUR                                                    606.35
                              SPECTRUM                          855 707 7328 * NY
09/08                     DEBIT CARD PURCHASE, *****04025038203, AUT 090620 VISA DDA PUR                                                    307.40
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/08                     DEBIT CARD PURCHASE, *****04025038203, AUT 090720 VISA DDA PUR                                                    100.58
                              G R A N D A IS Y BAKERY INC                 646 442 23 97 * NY
09/08                     ELECTRONIC PMT-WEB, VENMO VERIFYBAN ****252280                                                                      0.30
09/08                     ELECTRONIC PMT-WEB, VENMO VERIFYBAN ****252267                                                                      0.21
09/09                     DEBIT CARD PURCHASE, *****04025038203, AUT 090820 VISA DDA PUR                                                  1,705.67
                              R IV IE R A P R O D U C E              201 608 0330 * NJ
09/09                     CCD DEBIT, PEOPLE WINE CORP ACH DEBIT ****094614                                                                  920.00
09/09                     DEBIT CARD PURCHASE, *****04025038203, AUT 090820 VISA DDA PUR                                                    339.60
                              FR A N C E D E S S E R T                C L O V E R CO M      * FL
09/09                     ACH DEBIT, CITIZENS CREDIT EXC ****021832097                                                                      227.86
09/10                     DEBIT CARD PURCHASE, *****04025038203, AUT 090920 VISA DDA PUR                                                  3,434.00
                              C O U R T S USBC NY E                   631 712 62 69 * NY
09/10                     DEBIT CARD PURCHASE, *****04025038203, AUT 090920 VISA DDA PUR                                                    653.25
                              SQ PEAC E O F M IN D PE S T C                G O S Q CO M       * NY



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                         Doc 20             Filed 10/20/20              Entered 10/20/20 12:32:41


                  Bank
                  America's Most Convenient Bank®                                             STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                             Page:                                    5 of 12
                                                                                              Statem ent Period:   Sep 01 20 20 -S ep 30 2020
     C H E C K IN G A C C O U N T
                                                                                              Cust R e f# :
                                                                                              Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE               DESCRIPTION                                                                                                      AMOUNT
09/10                     DEBIT POS, *****04024840237, AUT 091020 DDA PURCHASE                                                                   62.30
                              T H E H O M E D E P O T 68 45               JE R S E Y C IT Y   * NJ
09/10                     DEBIT CARD PAYMENT, *****04025038203, AUT 090920 VISA DDA PUR                                                          54.56
                              SE A TE D      N E W G U E S T AC Q           SE A TE D A P P IO * NY
09/10                     ELECTRONIC PMT-WEB, VENMO PAYMENT ****050218                                                                           31.56
09/10                     DEBIT CARD PURCHASE, *****04024840237, AUT 090920 VISA DDA PUR                                                         16.06
                              C H E F S RESTAURANT SUPP                      NEW YORK           * NY
09/11                     DEBIT CARD PURCHASE, *****04025038203, AUT 091020 VISA DDA PUR                                                     483.19
                              PARIS G O U R M E T OF NY                   201 939 5656 * NJ
09/11                     CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****299926                                                                   468.00
09/11                     ACH DEBIT, HARLAND CLARKE CHK ORDERS *P*X**610673500                                                               215.44
09/14                     DEBIT CARD PURCHASE, *****04025038203, AUT 091220 VISA DDA PUR                                                   1,576.19
                              T H E C H E FS W A R E H O U S E              718 84 28 70 0     * CT
09/14                     DEBIT CARD PURCHASE, *****04025038203, AUT 091020 VISA DDA PUR                                                     626.25
                              T H E C H E FS W A R E H O U S E              718 84 28 70 0     * CT
09/14                     CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****459899                                                                   492.00
09/14                     DEBIT CARD PURCHASE, *****04024840237, AUT 091220 VISA DDA PUR                                                     409.53
                              C H E F S RESTAURANT SUPP                      NEW YORK           * NY
09/14                     DEBIT CARD PURCHASE, *****04025038203, AUT 091120 VISA DDA PUR                                                     324.24
                              BIG BLUE BEER C O M P A N Y                   BRO O KLYN         * NY
09/14                     DEBIT CARD PURCHASE, *****04024840237, AUT 090920 VISA DDA PUR                                                     263.48
                              F R IT E S H O P IN C               212 6 7 41 24 2     * NY
09/14                     DEBIT CARD PURCHASE, *****04025038203, AUT 091220 VISA DDA PUR                                                     178.88
                              SQ PINO S PR IM E M EAT MA                    NEW YORK           * NY
09/14                     DEBIT CARD PURCHASE, *****04025038203, AUT 091220 VISA DDA PUR                                                     167.10
                              T H E C H E FS W A R E H O U S E              718 84 28 70 0     * CT
09/14                     DEBIT POS, *****04024840237, AUT 091420 DDA PURCHASE                                                                   84.87
                              STA PLES 0653                     NEW YORK             * NY
09/14                     DEBIT CARD PURCHASE, *****04024840237, AUT 091220 VISA DDA PUR                                                         63.64
                              C H E F S RESTAURANT SUPP                      NEW YORK           * NY
09/15                     DEBIT CARD PURCHASE, *****04025038203, AUT 091420 VISA DDA PUR                                                   1,088.05
                              R IV IE R A P R O D U C E              201 608 0330 * NJ
09/15                     DEBIT CARD PURCHASE, *****04025038203, AUT 091420 VISA DDA PUR                                                     773.65
                              FAST LINEN S E R V IC E INC                 914 410 9120 * NY
09/15                     DEBIT CARD PURCHASE, *****04025038203, AUT 091420 VISA DDA PUR                                                     142.14
                              G R A N D A IS Y BAKERY INC                  646 442 23 97 * NY
09/16                     DEBIT CARD PURCHASE, *****04025038203, AUT 091520 VISA DDA PUR                                                     945.16
                              PARIS G O U R M E T OF NY                   201 939 5656 * NJ
09/16                     DEBIT CARD PURCHASE, *****04024840237, AUT 091520 VISA DDA PUR                                                         47.80
                              C H E F S RESTAURANT SUPP                      NEW YORK           * NY
09/17                     DEBIT CARD PURCHASE, *****04025038203, AUT 091620 VISA DDA PUR                                                   2,425.77
                              SQ LE BEC FIN FIN E                   41 5 375 31 76 * NJ
09/17                     CCD DEBIT, PEOPLE WINE CORP ACH DEBIT ****963408                                                                 1,704.00
09/17                     CCD DEBIT, PEOPLE WINE CORP ACH DEBIT ****962972                                                                   149.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                         Doc 20             Filed 10/20/20             Entered 10/20/20 12:32:41


                  Bank
                  America's Most Convenient Bank®                                            STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                            Page:                                    6 of 12
                                                                                             Statem ent Period:   Sep 01 20 20 -S ep 30 2020
     C H E C K IN G A C C O U N T
                                                                                             Cust R e f# :
                                                                                             Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE               DESCRIPTION                                                                                                     AMOUNT
09/17                     DEBIT CARD PAYMENT, *****04025038203, AUT 091620 VISA DDA PUR                                                         74.09
                              SE A TE D      N E W G U E S T AC Q          SE A TE D A P P IO * NY
09/17                     DEBIT CARD PURCHASE, *****04024840237, AUT 091520 VISA DDA PUR                                                        23.39
                              A M ZN M KTP US M 482B 20U 1                 A M ZN CO M BILL * W A
09/18                     DEBIT CARD PURCHASE, *****04025038203, AUT 091620 VISA DDA PUR                                                  1,223.37
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/18                     CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****986136                                                                  528.00
09/18                     DEBIT CARD PURCHASE, *****04025038203, AUT 091720 VISA DDA PUR                                                    297.64
                              BIG BLUE BEER C O M P A N Y                  BRO O KLYN           * NY
09/18                     CCD DEBIT, SWS OF AMERICA CORP PMT ****00000616698                                                                197.25
09/21                     DEBIT CARD PURCHASE, *****04025038203, AUT 091820 VISA DDA PUR                                                    726.14
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/21                     DEBIT CARD PURCHASE, *****04024840237, AUT 092020 VISA DDA PUR                                                    307.00
                              C U B E S M A R T 66 03               877 2790721      * NY
09/21                     DEBIT CARD PURCHASE, *****04024840237, AUT 091820 VISA DDA PUR                                                    280.80
                              SQ P IN O S PR IM E M EAT MA                 877 417 4551 * NY
09/21                     CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****146508                                                                  216.00
09/21                     DEBIT CARD PURCHASE, *****04024840237, AUT 092020 VISA DDA PUR                                                     11.61
                              AG A TA      V A L E N T IN A          NEW YORK            * NY
09/22                     ELECTRONIC PMT-WEB, BANKDIRECT CAPIT WEB PMTS J3FL1F                                                            3,279.45
09/22                     DEBIT CARD PURCHASE, *****04025038203, AUT 092120 VISA DDA PUR                                                  3,011.71
                              LA R E S E R V E INC                 917 783 93 44 * NY
09/22                     DEBIT CARD PURCHASE, *****04025038203, AUT 092020 VISA DDA PUR                                                    521.49
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/22                     DEBIT CARD PURCHASE, *****04025038203, AUT 092120 VISA DDA PUR                                                    241.54
                              G R A N D A IS Y BAKERY INC                 646 442 23 97 * NY
09/22                     DEBIT CARD PURCHASE, *****04024840237, AUT 092120 VISA DDA PUR                                                        14.95
                              AU D IB LE M 463D 7871                  A M ZN CO M BILL * NJ
09/23                     DEBIT CARD PURCHASE, *****04025038203, AUT 092220 VISA DDA PUR                                                  1,683.71
                              SQ LE BEC FIN FIN E                   LIN DEN        * NJ
09/23                     CCD DEBIT, SWS OF AMERICA CORP PMT ****00000617646                                                              1,543.18
09/23                     ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 3790026                                                          1,360.43
09/23                     CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****396396                                                                  966.00
09/23                     ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 3789876                                                            650.00
09/23                     DEBIT CARD PURCHASE, *****04025038203, AUT 092220 VISA DDA PUR                                                    621.32
                              PARIS G O U R M E T OF NY                   201 939 5656 * NJ
09/23                     DEBIT CARD PURCHASE, *****04025038203, AUT 092220 VISA DDA PUR                                                    391.11
                              BIG BLUE BEER C O M P A N Y                  BRO O KLYN           * NY
09/23                     DEBIT CARD PURCHASE, *****04025038203, AUT 092220 VISA DDA PUR                                                    186.00
                              FR A N C E D E S S E R T                C L O V E R CO M      * FL
09/24                     CCD DEBIT, NATPAY-12722220IMPOUNDTAX 12722220                                                                   7,968.07
09/24                     CCD DEBIT, NATPAY-12722220 DIR DEP 12722220                                                                     1,167.52
09/24                     CCD DEBIT, NATPAY-12722220 INVOICE 12722220                                                                       199.85

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                         Doc 20             Filed 10/20/20             Entered 10/20/20 12:32:41


                  Bank
                  America's Most Convenient Bank®                                            STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                            Page:                                    7 of 12
                                                                                             Statem ent Period:   Sep 01 20 20 -S ep 30 2020
     C H E C K IN G A C C O U N T
                                                                                             Cust R e f# :
                                                                                             Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE               DESCRIPTION                                                                                                     AMOUNT
09/24                     DEBIT POS, *****04024840237, AUT 092420 DDA PURCHASE                                                              184.08
                              STA PLES 0841                    W O O D S ID E           * NY
09/24                     DEBIT CARD PAYMENT, *****04025038203, AUT 092320 VISA DDA PUR                                                         36.54
                              SE A TE D      N E W G U E S T AC Q          SE A TE D A P P IO * NY
09/24                     DEBIT POS, *****04024840237, AUT 092420 DDA PURCHASE                                                                  30.60
                              STA PLES 0841                    W O O D S ID E           * NY
09/24                     DEBIT CARD PURCHASE, *****04024840237, AUT 092320 VISA DDA PUR                                                        10.88
                              L EN D Y E LE C TR IC E Q U IP M E N T         NEW YORK           * NY
09/24                    CCD DEBIT, NPC PAYROLL 12722220                                                                                      0.12
09/25                    DEBIT CARD PURCHASE, *****04025038203, AUT 092320 VISA DDA PUR                                                   1,591.17
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/25                    CCD DEBIT, OXFORD HEALTH 2 EBPP PMT Oxford                                                                       1,544.82
09/25                    DEBIT CARD PURCHASE, *****04025038203, AUT 092420 VISA DDA PUR                                                     987.17
                              R IV IE R A P R O D U C E              201 608 0330 * NJ
09/25                     DEBIT CARD PURCHASE, *****04025038203, AUT 092420 VISA DDA PUR                                                    673.54
                              FSI C O N E D BILL P A Y M E N T            866 405 1924 * NY
09/25                     DEBIT CARD PURCHASE, *****04025038203, AUT 092320 VISA DDA PUR                                                    627.40
                              SPECTRUM                         855 707 7328      * NY
09/25                     CCD DEBIT, VINTUSNY1 INVOICES CU-NY-1001                                                                          384.00
09/25                     DEBIT CARD PURCHASE, *****04024840237, AUT 092320 VISA DDA PUR                                                    364.84
                              A U TO T A P C O R P                 718 38 87 41 5     * NY
09/25                    CCD DEBIT, SWS OF AMERICA CORP PMT ****00000618135                                                                 197.25
09/25                    DEBIT CARD PURCHASE, *****04024840237, AUT 092420 VISA DDA PUR                                                      12.02
                              A M ZN M KTP US M 493A 0V W 0 A                A M ZN CO M BILL * W A
09/28                    DEBIT CARD PURCHASE, *****04024840237, AUT 092420 VISA DDA PUR                                                   1,548.00
                              YA SA K A R T C O R P                  NEW YORK          * NY
09/28                    DEBIT CARD PURCHASE, *****04025038203, AUT 092520 VISA DDA PUR                                                   1,207.50
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/28                    DEBIT CARD PURCHASE, *****04025038203, AUT 092620 VISA DDA PUR                                                     863.13
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/28                    CCD DEBIT, PEOPLE WINE CORP ACH DEBIT ****916230                                                                   856.00
09/28                    CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****764974                                                                   504.00
09/28                    DEBIT CARD PURCHASE, *****04024840237, AUT 092520 VISA DDA PUR                                                     377.78
                              SQ PINO S PR IM E M EAT MA                   877 417 4551 * NY
09/28                    DEBIT CARD PURCHASE, *****04025038203, AUT 092420 VISA DDA PUR                                                     307.99
                              T H E C H E FS W A R E H O U S E             718 84 28 70 0     * CT
09/28                    DEBIT CARD PURCHASE, *****04024840237, AUT 092520 VISA DDA PUR                                                         58.72
                              ECA RD S Y S T E M S                   877 81 44 10 2   * TN
09/29                    DEBIT CARD PURCHASE, *****04025038203, AUT 092820 VISA DDA PUR                                                     899.40
                              FAST LINEN S E R V IC E INC                 914 410 9120 * NY
09/29                    DEBIT CARD PURCHASE, *****04025038203, AUT 092820 VISA DDA PUR                                                     733.88
                              BIG BLUE BEER C O M P A N Y                  BRO O KLYN          * NY
09/29                    DEBIT CARD PURCHASE, *****04025038203, AUT 092820 VISA DDA PUR                                                     181.00
                              G R A N D A IS Y BAKERY INC                 646 442 23 97 * NY


Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                         Doc 20             Filed 10/20/20             Entered 10/20/20 12:32:41


                  Bank
                  America's Most Convenient Bank®                                             STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                             Page:                                    8 of 12
                                                                                              Statem ent Period:   Sep 01 20 20 -S ep 30 2020
     C H E C K IN G A C C O U N T
                                                                                              Cust R e f# :
                                                                                              Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE               DESCRIPTION                                                                                                       AMOUNT
09/30                      CCD DEBIT, SWS OF AMERICA CORP PMT ****00000618922                                                               2,485.63
09/30                      DEBIT CARD PURCHASE, *****04025038203, AUT 092920 VISA DDA PUR                                                   1,953.22
                              SQ LE BEC FIN FIN E                   41 5 375 31 76 * NJ
09/30                      CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****042149                                                                 1,716.00
09/30                      CCD DEBIT, PEOPLE WINE CORP ACH DEBIT ****218923                                                                   234.00
09/30                      DEBIT POS, *****04024840237, AUT 093020 DDA PURCHASE                                                                54.26
                              T H E H O M E D E P O T 68 45               JE R S E Y C IT Y   * NJ

                                                                                                                    Subtotal:             79,963.72


DAILY BALANCE SUMMARY
DATE                                                    BALANCE                                      DATE                                  BALANCE
08/31                                                96,757.12                                       09/16                              107,743.25
09/01                                               104,439.31                                       09/17                              105,723.06
09/02                                                99,589.31                                       09/18                              104,003.48
09/03                                               101,937.31                                       09/21                              128,285.65
09/04                                                97,458.44                                       09/22                              133,064.27
09/08                                               116,038.29                                       09/23                              125,662.52
09/09                                               112,845.16                                       09/24                              115,005.68
09/10                                               107,873.43                                       09/25                              108,587.22
09/11                                                95,007.67                                       09/28                              226,719.49
09/14                                               101,938.70                                       09/29                              230,382.20
09/15                                               108,736.21                                       09/30                              222,020.59




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
             Case 1-20-42824-ess             Doc 20   Filed 10/20/20         Entered 10/20/20 12:32:41


                   Bank
                   America's Most Convenient Bank®                STATEMENT OF ACCOUNT


        B R A SSER IE FELIX INC
        DIP CASE 2 0 -40 362 E D N Y                              Page:                                                         9 of 12
                                                                  Statem ent Period:                        Sep 01 20 20 -S ep 30 2020
        C H E C K IN G A C C O U N T
                                                                  Cust R e f# :
                                                                  Primary Account #:




#1155       09/02                 $463.50                #1159              09/14                           $3,813.00




                                                         #1165              09/17                           $50.00




#1166       09/14                 $991.26                #1168              09/18                           $1,700.00




                                                                 Ji’ Q D m D i r iJO £&□ 13E> 7   I.36 B 6 i 660 ?«■


#1169       09/21                 $463.11                #1170              09/04                           $3,266.54




                                                         #1266              09/18                           $157.00
              Case 1-20-42824-ess                             Doc 20    Filed 10/20/20   Entered 10/20/20 12:32:41


                    Bank
                    A m e r ic a 's M o s t C o n v e n ie n t B ank®               STATEMENT OF ACCOUNT


         B R A SSER IE FELIX INC
         DIP CA SE 2 0 -40 362 E D N Y                                              Page:                                   10 of 12
                                                                                    Statem ent Period:   Sep 01 20 20 -S ep 30 20 20
         C H E C K IN G A C C O U N T
                                                                                    Cust R ef #:
                                                                                    Primary Account #:




#1267        09/18                     $150.00




#20001       09/25                     $1,283.41




#20004       09/28                     $683.50




#20006       09/28                     $1,054.05                           #20007        09/28           $1,284.95




#20008       09/25                     $838.88
              Case 1-20-42824-ess             Doc 20   Filed 10/20/20   Entered 10/20/20 12:32:41


                    Bank
                    America's Most Convenient Bank®                STATEMENT OF ACCOUNT


         B R A SSER IE FELIX INC
         DIP CASE 2 0 -40 362 E D N Y                              Page:                                   11 of 12
                                                                   Statem ent Period:   Sep 01 20 20 -S ep 30 2020
         C H E C K IN G A C C O U N T
                                                                   Cust R e f# :
                                                                   Primary Account #:




#20017       09/28                 $773.95
                                                          #20018        09/25           $595.55




#20019       09/25                 $996.45
              Case 1-20-42824-ess              Doc 20   Filed 10/20/20   Entered 10/20/20 12:32:41


                    Bank
                    America's Most Convenient Bank®                 STATEMENT OF ACCOUNT


         B R A SSER IE FELIX INC
         DIP CASE 2 0 -40 362 E D N Y                               Page:                                   12 of 12
                                                                    Statem ent Period:   Sep 01 20 20 -S ep 30 2020
         C H E C K IN G A C C O U N T
                                                                    Cust R e f# :
                                                                    Primary Account #:




                                                           #66473        09/10           $720.00




#66668       09/22                 $1,176.00               #66784        09/29           $1,392.00
                        Case 1-20-42824-ess                  Doc 20           Filed 10/20/20              Entered 10/20/20 12:32:41

                                                                                                    Statement Ending 09/30/2020
                                                                                                 BRASSERIE FELIX INC                               Page 1 o f 12
      PO B ox 3005
      B rid g eh am p to n , N Y 11932
                                                                                                 Account Number: XXXXXX5147


                                                                                                    Managing Your Accounts
                                                                                                    Tm Branch Nam e Astoria
      B R A S S E R IE FELIX INC                                                                     □      Branch Number     1-3 47 -457 -30 03
      DBA FELIX
                                                                                                                              35-02 Broadway Ave
      D E B TO R IN P O S S E S S IO N                                                              m       Mailing Address
                                                                                                                              Astoria, N Y 11106
      340 W B R O A D W A Y
      N E W Y O R K N Y 10013-2210                                                                  □       W ebsite          www.bnbbank.com




     BANK ANYTIME                                                                  USING OUR                                               BNB
               FROM ANYWHERE                                                 MOBILE APP.                                                   Bank
                                                                             Learn more at bnbbank.com/onlinebanking

 Summary of Accounts
 A c c o u n t T yp e                                                                            A ccount Num ber                           En din g B alance
 Debtor In Possession                                                                                XXXXXX5147                                       $1 ,738 .6 7



Debtor In Possession-XXXXXX5147
A c c o u n t S u m m a ry
Date                D escriptio n                                                  Am ount
09 /01/20 20            B egin nin g B alance                                   $ 6 7,32 2.03
                        0 Credit(s) This Period                                        $0.00
                        75 Debit(s) This Period                                 $ 6 5,58 3.36
09 /30/20 20            En din g B alance                                         $1 ,738 .6 7


E le c t r o n ic D e b its
Date                 D escriptio n                                                                                                                        Am ount
09 /03/20 20         N A T P A Y -12722220      IM P O U N D T A X 12722220                                                                             $5 ,820 .3 7
09 /03/20 20         N A T P A Y -12722220      D IR DEP 12722220                                                                                         $9 53 .9 8
09 /03/20 20         N A T P A Y -12722220      IN V O IC E 12722220                                                                                      $1 11 .8 0
09 /10/20 20         N A T P A Y -12722220      IM P O U N D T A X 12722220                                                                             $5 ,977 .6 4
09 /10/20 20         N A T P A Y -12722220      D IR DEP 12722220                                                                                         $9 87 .7 3
09 /10/20 20         N A T P A Y -12722220      IN V O IC E 12722220                                                                                      $1 14 .6 5
09 /17/20 20         N A T P A Y -12722220      IM P O U N D T A X 12722220                                                                             $4 ,734 .1 2
09 /17/20 20         N A T P A Y -12722220      D IR DEP 12722220                                                                                       $1 ,008 .7 0
09 /17/20 20         N A T P A Y -12722220      IN V O IC E 12722220                                                                                      $1 18 .4 0

O t h e r D e b its
Date                D escriptio n                                                                                                                         Am ount
09 /30/20 20         S E R V IC E C H A R G E                                                                                                               $5 0.00




                                     C O M M U N IT Y B A N K IN G F R O M              M O N TA U K TO M A N H A TTA N
       EQUALH0USHG
       LENDER                                        6 3 1 .5 3 7 .1 0 0 0 | w w w .b n b b a n k .c o m | M e m b e r FDIC
                                Case 1-20-42824-ess                                 Doc 20                Filed 10/20/20                 Entered 10/20/20 12:32:41
BRASSERIE FELIX INC                                                             XXXXXX5147                         Statement Ending 09/30/2020                                                                  Page 2 of 12


Please e xa m in e y o u r a c c o u n t s ta te m e n t p ro m p tly and re p o rt any                                   •          Y o u r n am e and a c c o u n t n u m b e r.
Inaccu racy as soon as possible.               The U n ifo rm C o m m e rcia l Code                                       •          The d o lla r a m o u n t o f th e s u spe cted e rro r
re q u ire s yo u to p ro m p tly n o tify us o f a ny u n a u th o riz e d s ig n a tu re o r                            •          D escribe th e e rro r and e x pla in, i f y o u can, w h y yo u b e lie ve th e re
a lte ra tio n on y o u r checks.                                                                                                    is an e rro r. If you need m o re in fo rm a tio n , d e scrib e th e ite m you
                                                                                                                                     are u n su re a b o u t.
                                      DIRECT DEPOSITS                                                             You d o n o t have to pay a n y a m o u n t in q u e s tio n w h ile w e are in v e s tig a tin g ,
If you have a rran g e d to have d ire c t d e p o sits m a de to y o u r a c c o u n t a t least                 b u t you are s till o b lig a te d to pay th e p arts o f y o u r bill th a t are n o t in
o nce e v e ry 60 days fro m th e sam e person o r c o m p a n y, yo u can call us at                             q u e s tio n . W h ile w e in v e s tig a te y o u r q u e s tio n , w e c a n n o t r e p o rt you as
(631) 5 3 7 -1 0 0 0 to fin d o u t w h e th e r o r n o t th e d e p o s it has been m ade.                      d e lin q u e n t o r ta k e a ny a c tio n to c o lle c t th e a m o u n t you q u e s tio n .


                         FOR CONSUMER ACCOUNTS ONLY                                                                             BILLING RIGHTS SUMMARY - ALL OPEN-END CREDIT
                IN CASE OF ERRORS OR QUESTIONS A B O U T YOUR                                                                        PLANS OTHER THAN HOME EQUITY PLANS
                                ELECTRONIC TRANSFERS
                                                                                                                                W hat to Do If You Think You Find A Mistake On Your
                                                                                                                                                     Statement
T e le p h o n e o r w rite us a t th e te le p h o n e o r address lo ca te d o n th e fr o n t o f
                                                                                                                  If y o u th in k th e re is an e r r o r on y o u r s ta te m e n t, w r ite to us at:
th is s ta te m e n t, as soon as you can, i f you th in k y o u r s ta te m e n t o r re c e ip t is
                                                                                                                                                                      BNB Bank
w ro n g o r if you need m o re in fo rm a tio n a b o u t a tra n s fe r on th e s ta te m e n t o r
                                                                                                                                                                   P.O. Box 3005
re c e ip t.    W e m u st h ea r fro m yo u no la te r th a n 60 days a fte r w e se n t you th e
                                                                                                                                                          B rid g e h a m p to n , NY 11932
FIRST s ta te m e n t on w h ic h th e e rro r o r p ro b le m a p p e a red .
                                                                                                                  In y o u r le tte r, p ro v id e us th e fo llo w in g in fo rm a tio n :
                                                                                                                          •          A c c o u n t in fo rm a tio n : Y o u r nam e and a c c o u n t n u m b e r
1)    Tell us y o u r n am e and a c c o u n t n u m b e r (if any)
                                                                                                                          •          D o lla r a m o u n t: The d o lla r a m o u n t o f th e suspe cted e rro r
                                                                                                                          •          D e s c rip tio n o f P ro b le m : If y o u th in k th e re is an e r r o r o n y o u r bill,
2)        Describe th e e rro r o r tra n s fe r th a t yo u are u nsu re a b o u t, and
                                                                                                                                     d escrib e w h a t yo u b elie ve is w ro n g and w h y you b elie ve it is a
      e xplain as c le a rly as you can w h y you b elie ve it is an e rro r o r
                                                                                                                                     m ista ke.
      w h y you need m o re in fo rm a tio n .
                                                                                                                  You m u s t c o n ta c t us w ith in 60 days a fte r th e e rro r a p p e a re d on you
                                                                                                                  s ta te m e n t.
3)    Tell us th e d o lla r a m o u n t o f th e su spe cted e rro r.
                                                                                                                  You m u s t n o tify us o f any p o te n tia l e rro rs in w ritin g . You m a y call us, b u t if
                                                                                                                  y o u do w e are n o t re q u ire d to in v e s tig a te a n y p o te n tia l e rro rs and you m a y
W e w ill in v e s tig a te y o u r c o m p la in t and w ill c o rre c t a ny e rro r
                                                                                                                  have to pay th e a m o u n t in q u e s tio n .
p ro m p tly . If w e ta ke m o re th a n 10 business days to do th is , w e w ill c re d it
                                                                                                                  W h ile w e in v e s tig a te w h e th e r o r n o t th e re has been an e rro r, th e fo llo w in g
y o u r a c c o u n t fo r th e a m o u n t you th in k is in e rro r, so th a t yo u w ill have th e
                                                                                                                  are tru e :
use o f th e m o n e y d u rin g th e tim e it ta ke s us to c o m p le te o u r in v e s tig a tio n .
                                                                                                                          •          W e c a n n o t tr y to c o lle c t th e a m o u n t in q u e s tio n , o r re p o rt yo u as
                                                                                                                                     d e lin q u e n t on th a t a m o u n t.
                LOAN ACCOUNT SUMMARY OF RIGHTS
                                                                                                                          •          The ch arg e in q u e s tio n m a y re m a in y o u y o u r s ta te m e n t, and w e
This is a summary of your rights, a full statement of your rights and
                                                                                                                                     m a y c o n tin u e to ch arg e you in te re s t on th a t a m o u n t. But, if w e
responsibilities under the federal Fair Credit Billing Act will be sent                                                              d e te rm in e th a t w e m a de a m ista ke, y o u w ill n o t have to p ay th e
to you upon request or in response to a billing error notice.                                                                        a m o u n t in q u e s tio n o r a n y in te re s t o r o th e r fees re la te d to th a t
                                                                                                                                     a m o u n t.
          BILLING RIGHTS SUMMARY - HOME EQUITY PLANS                                                                      •          W h ile you d o n o t have to pay th e a m o u n t in q u e s tio n , y o u are
             In Case of Errors or Questions About Your Bill                                                                          re s p o n s ib le fo r th e re m a in d e r o f y o u r balance.
If you think your bill is wrong, or if you need more information about                                                    •          W e can a p p ly a n y u n p a id a m o u n t aga in st y o u r c re d it lim it.

a transaction on your bill, write us on a separate sheet at the
address shown on your bill as soon as possible. We must hear from                                                                                   PAYMENT INFORMATION
                                                                                                                  W e fig u re th e fin a n c e ch arg e on y o u r a c c o u n t by a p p ly in g th e p e rio d ic ra te
you no later than 60 days after we sent you the bill on which the
                                                                                                                  to th e 'd a ily b a la n c e " w e ta k e th e b e g in n in g balance o f y o u r a c c o u n t each
error or problem appeared. You can telephone us, but doing so will
                                                                                                                  day, add a n y n e w p urch a se d, advances and / o r fees, and s u b tra c t a n y u np a id
not preserve your rights.                                                                                         in te re s t o r o th e r fin a n c e charges and a n y p a y m e n ts o r c re d its . This gives us
In your letter, give us the following information:                                                                th e d a ily balance.




This Form Is Provided To Help You Balance Your Statement
                                                                                                                  YOU SHOULD HAVE ADDED                         YOU SHOULD HAVE
W ITHDRAW ALS OUTSTANDING (NOT CHARGED TO ACCT)_________
                                                                                                                  IF ANY OCCURRED:                              SUBTRACTD IF ANY
     No                     $
                                                                                                                                                                OCCURRED:
                                                                                                                  1.    Loan A dvances                           1. A u to m a tic Loan P aym ents
                                                                                                                  2.    C re d it M e m o s                      2. A u to m a tic savings
                                                                                                                  3.    O th e r a u to m a tic d e p o s it     3. S ervices C ha rg e sD e b it M e m o s
                                                                                                                  4.    In te re s t paid                        4. D e b it M e m o s
                                                                                                                                                                 5. O th e r a u to m a tic d e d u c tio n s
                                                                                                                                                                  and P aym ents
                                                                                                                  BALANCE SHOWN
  TOTAL                    $                                                                                      ON THIS STATEMENT                                   $__________________
BEFORE YOU START- PLEASE BE SURE YOU HAVE ENTERED IN YOUR                                                         A D D DEPOSITS NOT SHOWN
REGISTER ALL AU TO M ATIC TRANSACTIONS ON THE FRONT OF YOUR                                                       ON THIS STATEMENT (IF ANY)                         $___________________
STATEMENT.                                                                                                        TO TAL                                              $__________________
                                                                                                                  SUBTRACT W ITHDRAW ALS
                                                                                                                  OUTSTANDING                                         $__________________
                                                                                                                  BALANCE                                             $__________________
                                                                                                                  SHOULD AGREE W ITH YOUR REGISTER BALANCE AFTER
                                                                                                                  DEDUCTING SERVICE CHARGE (IF ANY) SHOW N ON THIS
                                                                                                                  STATEMENT
                     Case 1-20-42824-ess                 Doc 20         Filed 10/20/20               Entered 10/20/20 12:32:41

                                                                                            Statement Ending 09/30/2020
                                                                                         BRASSERIE FELIX INC                                      Page 3 of 12
                                                                                         Account Number: XXXXXX5147



Debtor In P osse ssio n -X X X X X X 51 4 7                                   ( c o n t in u e d )


C h e c k s C le a r e d
         C h ec k N br                     Date                Amount                        C h ec k N br                  Date                           Amount
                  153             09/11/2020                  $1 ,025 .4 3                           10152*           09/08/2020                           $325.77
                 1012*            09/01/2020                  $1,212.32                              10154*           09/14/2020                           $305.57
                 1015*            09/08/2020                    $448.32                              10155            09/14/2020                         $1 ,053 .0 0
                 1017*            09/14/2020                    $541.76                              10157*           09/14/2020                           $633.56
                 1019*            09/21/2020                    $455.52                              10158            09/14/2020                         $1,054.05
                 5147*            09/02/2020                  $1,092.30                              10159            09/14/2020                           $874.08
                 5147             09/02/2020                    $728.80                              10160            09/11/2020                           $554.57
                 5147             09/08/2020                    $522.90                              10161            09/14/2020                           $754.67
                 5147             09/09/2020                    $960.74                              10162            09/15/2020                           $349.65
                 5147             09/11/2020                    $800.64                              10163            09/15/2020                           $894.12
                 5147             09/14/2020                    $440.41                              10164            09/22/2020                         $1,113.01
                 5147             09/16/2020                    $738.75                              10165            09/15/2020                           $666.87
                 5147             09/16/2020                    $549.14                              10166            09/11/2020                         $1,054.50
                 5147             09/18/2020                  $1,098.32                              10168*           09/14/2020                           $461.56
                 5147             09/28/2020                    $420.87                              10172*           09/14/2020                           $527.46
                10114*            09/01/2020                    $101.42                              10173            09/22/2020                           $676.30
                10115             09/01/2020                  $1,022.52                              10175*           09/21/2020                           $762.36
                10116             09/08/2020                  $1,053.00                              10176            09/25/2020                           $403.32
                10119*            09/01/2020                  $1,054.05                              10177            09/21/2020                           $393.77
                10123*            09/01/2020                    $189.49                              10178            09/21/2020                           $714.69
                10125*            09/01/2020                  $1,113.01                              10179            09/28/2020                           $404.32
                10133*            09/01/2020                    $233.12                              10180            09/21/2020                         $1,039.70
                10136*            09/09/2020                  $1,053.00                              10181            09/18/2020                           $647.45
                10138*            09/08/2020                    $645.59                              10182            09/22/2020                           $625.14
                10139             09/15/2020                  $1,054.05                              10183            09/23/2020                           $183.48
                10140             09/08/2020                    $933.76                              10184            09/22/2020                         $1,019.21
                10141             09/04/2020                    $617.07                              10185            09/22/2020                           $542.07
                10142             09/08/2020                    $618.40                              10186            09/18/2020                         $1,049.71
                10143             09/09/2020                    $295.09                              10188*           09/21/2020                           $370.50
                10144             09/09/2020                    $968.40                              10189            09/21/2020                           $455.26
                10145             09/18/2020                  $1,113.01                              10191*           09/21/2020                           $858.97
                10147*            09/04/2020                  $1 ,168 .2 8                           10192            09/23/2020                           $204.15
                10149*            09/08/2020                    $463.65
* Indicates skipped check number


D a ily B a la n c e s
Date                                         Am ount   Date                                   Amount           Date                                        Amount
09/01/2020                                $62,396.10   09/11/2020                           $33,099.72         09/22/2020                                 $3,404.81
09/02/2020                                $60,575.00   09/14/2020                           $26,453.60         09/23/2020                                 $3,017.18
09/03/2020                                $53,688.85   09/15/2020                           $23,488.91         09/25/2020                                 $2,613.86
09/04/2020                                $51,903.50   09/16/2020                           $22,201.02         09/28/2020                                 $1,788.67
09/08/2020                                $46,892.11   09/17/2020                           $16,339.80         09/30/2020                                 $1,738.67
09/09/2020                                $43,614.88   09/18/2020                           $12,431.31
09/10/2020                                $36,534.86   09/21/2020                            $7,380.54


O v e r d r a f t a n d R e tu r n e d Ite m F e e s
                                                                             T o ta l f o r th is p e r io d                       T o ta l y e a r - t o - d a t e

    Total O ve rd raft Fees                                                                           $0.00                                               $0.00

    Total R etu rn e d Item Fees                                                                      $0.00                                               $0.00
                                               Case 1-20-42824-ess                                                     Doc 20      Filed 10/20/20             Entered 10/20/20 12:32:41
BRASSERIE FELIX INC                                                                                                   XXXXXX5147                    Statement Ending 09/30/2020                                             Page 4 of 12




                                                                                                                                        if f ilila
'WV'A NY10313
                                                                                                                                        n ih 'fij
          V Qne'JIlousandTwemy-Fhe amt 43/ 100
                                                                                                                                        jpsiip
                    3(13Marcus Uanev It1,d
                                                                                                                                        H si'hi
                                                                                                                                        t if
                    Brooklyn, NY 11221
                                                                                                                                        pi! i
                              i:OJUOE>£Ei 7 i:      1.5OQ0D5 U,?I* 0010153                                                              ! 11si
153 - ~ $ l 7 0 2 5 . 4 3                                               -       9/11/2020


                ic Thousand Too ITumlffd Twelve and 32 / 100




                              i:a 5 II.O&C.&71: 1.500005                    00 10 15 *.


1012 -                          $1,212.32                                   -    9/1/2020                                               1012 -           $1,212.32                      -      9/1/2020

    I , . VYi>lLi

         y Four HundredForry-ErgLl end32/ 100


              , 45-02SJth Place
                Corona, NY 11368
                                                                                                                                        |«\ | Vf                 >of.?oo(niyo<
                                                                                                                                                            CAPITAL ONE, NA
                                                                                                                                        uH? .               0000468494    09042020
                                                                                                                                                            RICHMOND, VA 064 21
                                                                                                                                                            360 Deposit   70111144412
                             1: 0 s 11.D&&&71: u s o o o o 5 1* < o o k a i s j


1015 -                          $448.32                             -       9/8/2020                                                    1015 -           $448.32                  -     9/8/2020


         Y Fit. Hundred Foily.One and76 / 100
                                                                                                                                                 ;CU?
                                                                                                                                                                  >065000090<
                                                                                                                                                            CAPIT.VL ONE, NA
                                                                                                                                                            00&1816018      09112020
                                                                                                                                                            RICHMOND, VA 038 21
                                                                                                                                                            360 Deposit     7110144061
                             CO EiC.0E.EaE.7i: I.5000DSJI.7IP 00 JO 170


1017 -                          $541.76 -                                   9/14/2020                                                   1017 -           $541.76 -                      9/14/2020


          1 Four Hundred Fifty.Five and 52/ 100
                                                                                                                                        ■* I *
                                                                                                                                        ■flgfisfS

                    Federico Rendon            1
                    45-0297ihPlace                                                                                                       I nil                   >116501100911<
                                                                                                                                         i‘Is Il !?
                    Corona, NY 11368                                                                                                                        CAPITAL ONE, NA
                                                                                                                                                 >1         0029234886    09182020
                                                                                                                                                            RICHMOND, VA 005 21
                              ■ :0 5 U 0 fc 6 6 7 i: I. 50 00 0 5 JU Ti* OOJOJRO                                                        if'!!               360 Deposit   7010144412


1019 -                          $455.52                             -       9/21/2020                                                   1019 -           $455.52                  -     9/21/2020
                                                                                          I| 08■ •Mi. p aai
                                                                                               /21/2020 | 0010096 j                                                  For Deposit Orly - JPWC

                                                                                                                                                                                                u
                                                                                                                                                                                                                ml
            Y Seven Hundred Twenty-Eight and 80 / 100


                                                                                           AUniOIU/mslG.SATYPE^)
                      Brooklyn, NY 11221


                                  ■:o    j j «.o &&&?i:    i.500Q05ii.7<>         o d jo o s e .
                                                                                                                                                                                                           Idll! i
5147 -                          $728.80                             -       9/2/2020                                                    5147 -           $728.80                  -     9/2/2020

[Brasserie Fells Inc                                      nsnn..k                 1 isl.VJk im iih a a m l
;DIPAttCUal
                                                                                  1 08/28/2020 1 0010117 |                                                                                                       MM
l       PAY' OneThousand Ninety-Two aod30/ 100                                               AMOUNT                                                                                                 yii          nil!
                                                                                                                                                                                                    H it H-H i I I
                                                                                             S 1,092,30
                                                                                                                                                                                                    s| i pi ij i>
                     apt J '                                                                                                                                                                        i}!|ilp!l!!lii!f
                     Brooklyn, NY1I221
                                                                                                                                                                                                         7 ,1   S It

                              i:Q ?;t.O &&£7i: IrSOOOOSJl^p* 00 JO l J 7
                                                                                                                                                                                                     5If I i l l ! f |
                                                                                                                                                                                                      B l i i j i 1•
5147 -                          $1,092.30                                   -    9/2/2020                                               5147 -           $1,092.30                      -      9/2/2020

                                                                                                                                                                                                         I P
                                                                                                                                                                                                                       u
                T HundredTwenty-Two and90/ 100
                                                                                                                                                                                                         ii l|,!i      Ii

                                                                                                                                                                                                     !     l l      if
                                                                                                                                                                                                         iiill 1
                             i:odi«,0B&&?i: (.saooosn.7i< o o jo jb o                                                                                                                                    □M i l l 1
5147 -                          $522.90                             -       9/8/2020                                                    5147 -           $522.90                  -     9/8/2020
                       Case 1-20-42824-ess                       Doc 20   Filed 10/20/20   Entered 10/20/20 12:32:41

                                                                                        Statement Ending 09/30/2020
                                                                                     BRASSERIE FELIX INC               Page 5 of 12
                                                                                     Account Number: XXXXXX5147




         <:oaU.06&&?■: 1,50000s i w 00101 as

5147 -     $960.74                     -      9/9/2020                         5147 -




5147 -     $800.64                     -      9/11/2020




                            ><50000511. ?u- a o io i& i

5147 -     $440.41                     -      9/14/2020




         <:0 21I.0EE>£?<: I, S0 0 0 0 S ;>,?»• O O IO ISB


5147 -     $549.14                     -      9/16/2020




                              usodoosu^i- ooio;^?

5147 -     $738.75                     -      9/16/2020                        5147 -   $738.75   -   9/16/2020




           i:Dau.a&E&7i: usoooosu.?"- ooioi?t.

5147 -     $1,098.32                          -      9/18/2020




5147 -     $420.87                     -      9/28/2020                        5147 -   $420.87   -   9/28/2020
                                                     Case 1-20-42824-ess                                                Doc 20      Filed 10/20/20                Entered 10/20/20 12:32:41
BRASSERIE FELIX INC                                                                                                    XXXXXX5147             Statement Ending 09/30/2020                                          Page 6 of 12




                                                                                                                                                                       For Deccsil Crlv - ,PMC




                                 CO 2 1«.0E&E,7«: li 50Q 0D S l*i 7»* 0 0 1 0 1 1 5


10115 -                                  $1,022.52                               -          9/1/2020                                     10115 -           $1,022.52                             -   9/1/2020


     ESfc.


                                   i :O 5 1 U 0 £ 6 6 ? i :   U 50000 5 ^ ? “' O O lO ilE .


10116 -                                  $1,053.00                               -          9/8/2020                                     10116 -           $1,053.00                                 9/8/2020
                                                                                                                                                       0164359222 TD Moble Deposit                    ^3   g


                                                                                                                                          I! I l l

                                                                                                                                          i f !                                                                '

                                                                                                                                          I t I
                                                                                                                                           Mill* I •                          :                       |s
10119 -                                  $1,054.05'-                                        9/1/2020                                     10119 -           $1,054.05                             -   9/1/2020




                                i:o 5iuoE,Eg,?i: l,soc■oas^|.7l■, ooioiaa

10123 -                                  $189.49                          -      9/1/2020




                               i:0 51«.0E 6E 7 i: l. 50000 5 1U 7«' 0 0 1 0 1 3 5


10125 -                                  $1,113.01                               -          9/1/2020                                     10125 -           $1,113.01                             -   9/1/2020
 (Brasserie Felix Inc



i|      PAY Two Hundred Tfurty.Thrce and 12 / 100

JI                   Uriel Sampcdro
                     147X31Hillside Ave




                                   ISO E ll.0 6 E & 7 i: •eSQOQQs He 7i* 0 0 1 0 1 1 3


10133 -                                  $233.12                          -      9/1/2020                                                10133 -           $233.12                        -      9/1/2020

                                                                                     I      I.Usiri     IHdlMdid.V.n
                                                                                     I 00/01/2020| 0010130 |
             OneTliuinjml IKiy.'l luce ami 00 / 100                                                                                                                                                            a
                     MS tt’jllic Ave
                                                                                         xe'ntum/uisniN.vu'Hi'iv)


                                iS0 31 l,0[,E E 7 i: U S00005 l 1. ?>' 00 10 13E>                                                                                                                     IM S

10136 -                                  $1,053.00                               -          9/9/2020                                                                                             -   9/9/2020
 brasserie Felix Inc

 VcwYorlr, NY10013

       PAY Six Huodied Fotly-Fivc and 59 / 100                                                        AMOUNT
                                                                                                       $645.59
                     Cesar Cusco
                     Bronx,N Y10472



                                 ■:O31>i0EEE7i: U 5 0 0 0 0 5 m ?■' O O lO U fl


1 013 8 -                                $645.59                          -      9/8/2020                                                10138         -    $645.59                        -     9/8/2020
                                               Case 1-20-42824-ess                                                   Doc 20   Filed 10/20/20                         Entered 10/20/20 12:32:41

                                                                                                                                                      Statement Ending 09/30/2020
                                                                                                                                                     BRASSERIE FELIX INC                                         Page 7 of 12
                                                                                                                                                     Account Number: XXXXXX5147




                                                                                                                                                          0287308139 TDMobile Defjosil
                                                                                                                                                          9/'4/2020 10:05 00 AM
                                                                                                                                                          4377685454

         V One Thousand Fifty-Fontand05 /100


                ICSOYorkAvc
                Apt 512
                NewYork, NY10128                                                                                                                                                                    illilh
                             » :02i50B & & 7C ir5O O O D 5U ?0- 0 0 1 0 1 1 1                                                                                                                        a lii i 1
10139                           -      $1,054.05                           -           9/15/2020                                   10139              -        $1,054.05                     -     9/15/2020

tJ'JV/Broadway
NctvYork, MY3C0I3                               . *.

      PAY Nine HundredThirty-Three and 76 / 100                                             AMOUNT
                                                                               ■            $ 933.76

                    413LtekAve
                                                                               _%                ...
                    Stater Wand, NY10303                                        AttlrtoiuzcirStGNAJLDt^J


                                <:□ e i5o& & & ?c 55000a 5 15?»* 0 0 10 150


10140 -                                $933.76 -                          9/8/2020                                                 10140              -        $933.76 -                         9/8/2020

                                                                                                                                    : i j i j. f 3

          y Sit Hundred Seventeen and 07/100
                                                                                                                                     l{ m
                                                                                                                                   htimiiiflii
                    1170ShakespeareAvc                                                                                               >i ;• ti j!
                                                                                                                                   ill!
                                                                                                                                   :i i i*MIfi "
                             i:0 2 H 0 & 6 & ?» ; 5 5 0 0 0 0 S !!.?«■ 0 0 1 0 1 5 1                                               MISS!1 j
10141 -                                $617.07                    -       9/4/2020                                                 10141              -        $617.07                   -   9/4/2020

40WBroadway                                                                      09/04/2020            0010142
s'ctvYork,NY10013

      *AY Six HundredEighteen and 40/100
                                                                                                                                                                                                         tN’?
                103-6752Ave                                                                                                                                                                              x lrr
                    Corona, NY11368                                                                                                                                                                      R if
                             COElBOBEBTi; 1 .5 0 0 0 0 5 11,711" 0 0 1 0 1 5 2                                                                                                                     Ip,
10142 -                                $618.40                    -       9/8/2020                                                 10142 -                    $618.40                    -   9/8/2020
Sraaawan-PeVxInc
CIPAnxiijrU ••
MO.fB rordeat ,
SewYodeNS11033

         Y Two Hundred Ninety.Five'and 3V/ 1UG

                 Oswald., Ffattxal '
               - to-39.47ch.street




                                CD 2 fi.OBE.E7i: 5 5 0 0 0 0 S 1 5 ? » ’ 0 0 1011.3

10143 -                                $295.09                    -       9/9/2020                                                 10143 -                    $295.09                    -   9/9/2020

                                                                                                                                     i ! ma
NewYo.k, NY10013                                                               [ 09/04/2020 | ^ 081014* ^

       PAY Nine Hundred Sixty-Etghland 40/ 100                                              AMOUNT
                                                                                                                                   . 11%

                    NewYork, NY10029
                                                                                       OC/fcDaCNXTLIV$>                            sill i
                                itO i 150BE& 7C I, 5 0 0 0 0 5 l 5 ?«■ 001011.1.                                                   'u i! r
10144                       -          $ 96 8 7 40 “ “                    9797202 0


                                                                               raszaBEggsag
                                                                               I 09/04/2021) [         OPIUMS    |


                                                                                            $ 1,113.01

                241SmithStreet
                Rnmlrlyn, NY' 1:



                            C02150& &&7C 5 5 0 0 0 0 5 1'. 7«« 0 0 1 0 1 5 5

10145 -                                $1,113.01                          -        9/18/2020                                       10145 -                    $1,113.01                      -    9/18/2020

                                                                                                                                   ’i i j H;1B
                                                                                                                                   jf! 1Hi'|[ |
                                                                                                                                    HullIfI1II!;
                                                                                                                                   m\ lAj Iff
                                                                                                                                   k *i I w-
                                CP2 150&E&7C 5 50DQQ 5 15 ?>• 0 0 1 0 1 5 7
                                                                                                                                     ill! a
                                                                                                                                   \ 1 3 S* 1 |
1 014 7 -                              $1,168.28                          -        9/4/2020                                        10147 -                    $ 1, 1 6 8 .2 8                -    9/4/2020
                                       Case 1-20-42824-ess                                            Doc 20      Filed 10/20/20             Entered 10/20/20 12:32:41
BRASSERIE FELIX INC                                                                                  XXXXXX5147             Statement Ending 09/30/2020                                       Page 8 of 12




                                                                                                                                                                            L /lii
                                                                                                                       .1
                                                                                                                       1 u II                                               ■;
                                                                                                                                                                          i?tr         s/ 1
                     COBUtOBBBTi: ■tSDDOOS il, 7»' O O IO H .1!
                                                                                                                       is    1
10149 -                     $463.65                         -        9/8/2020                                          10149 -          $463.65                  -   9/8/2020

                                                                                                                                          "Vof oVitfnt c^osi-U^l/,'

  p"


                           2 lU O ttE 7i! * ,50000 5 1*, Ti1 □□ i o 1 5 j


10152 -                     $325.77                         -        9/8/2020                                          10152 -          $325.77                  -   9/8/2020

p?“ '”
                                                                            09/11/202U     0810184




                     « :o a il.0 6 B 6 7 i: I.SOOOOSI*, ?u* OO IQ 151.


10154 -                     $305.57                         -        9/14/2020                                         10154 -          $305.57                  -   9/14/2020
                                                                                                                                  02414/9204 TD MoOile Deoosil
                                                                                                                                  9'12(2020 7 10 02 AM                    l^l
                                                                                                                                                                          ■■
                                                                                                                                                                               "

                                                                                                                         !! IK
                                                                                                                       i! 1      ik5
                                                                                                                        if!ii |fjji                                       1
                                                                                                                       iff if! PS I T                                     1
                                                                                                                       Win i !I
                                                                                                                                                                          |Ur
                     ■:Q211.0BBB7>: USOOQO5 1U?■* 0 0 1 0 1 S S                                                                                                                    .

10155 -                     $1,053.00                                -       9/14/2020                                                  $1,053.00                    -   9/14/2020

S T



                     i:O S tl.O B B B 7i: * ,5 0 0 0 0 5 1 * . 7u* 0 0 1 0 1 5 7

10157                -       $633.56 -                                 9/14/2020                                       10157 -          $633.56 -                    9/14/2020

                                                                          I 09/11/2020 |   0010158

       iicTliuccaml Fifty.Four and 05 / 100


          ]fifC luck Avc
          NewYork, NY 10128


                     •:oeii,OBBB7i: i.soaoosi*.?^ o o io isa

10158 -                     $1,054.05                                -       9/14/2020


   Y Eiglu Hundred Suventy-Four and 08 / 10i> '


         413LiskAve
         SutcnMand, MY10303



                    ■:0 5 l*,06BB 7'H i« 5 0 0 0 0 5 I I , 7"' 0 0 1 0 1 5 5


10159 -                     $874.08                         -        9/14/2020


 PAY Fi™Huad,edFifi\.F«u, aod57/ 100




                  >;oeii.OBBB7<; *,SOOOO5 !« .?•• O O iO lB Q


10160 -                     $554.57                         -        9/11/2020
                                 Case 1-20-42824-ess                              Doc 20   Filed 10/20/20            Entered 10/20/20 12:32:41

                                                                                                                 Statement Ending 09/30/2020
                                                                                                           BRASSERIE FELIX INC                   Page 9 of 12
                                                                                                           Account Number: XXXXXX5147




                   uoa                 l< 5 0 0 0 0 5 1 1, T1" O O iO l& l

10161 -                  $754.67                      -       9/14/2020                         1 0 1 6 1 ...-    $7547679/14/2020




10162 -                  $349.65                      -       9/15/2020                         10162 -           $349.65   -   9/15/2020




               <:o ? u o e 667i: i.soooosm ?*• o o io ie i




10164 -                  $1,113.01                            -       9/22/2020                 10164        -    $1,113.01     -   9/22/2020




             ■:DSU0£6B?i: I.SOOOOSU.Ti* OOlOl&S

  •-.»   .               . i               •                      .          '

10165 -                  $666.87                      -       9/15/2020                         10165 -           $666.87   -   9/15/2020




10168 -                  $461.56 -                            9/14/2020                         10168             $461.56       9/14/2020

                                                                                                                  "ter
                                                                                                                    onWff


                   CO 5l«.O EB67>: ■*5 0 0 0 0 S i ■. 7 “’ 0 0 1 0 1 7 2


10172          -         $527.46                      -       9/14/2020                         10172       -     $527.46   -   9/1 4/2020
                             Case 1-20-42824-ess                                Doc 20      Filed 10/20/20               Entered 10/20/20 12:32:41
BRASSERIE FELIX INC                                                            XXXXXX5147            Statement Ending 09/30/2020                                       Page 10 of 12




                                                                                                                                                     1




10173 -            $676.30                         -       9/22/2020                             10173            $676.30                    -   9/22/2020




          ■:021I.0&GG7<: >,50000511.711' 0010175
10175 -            $762.36 -                               9/21/2020                                                                             9/21/2020
                                                                                                              :2772001 36 TD Mobile Ceposi
                                                                                                              3/24/2020 8 11 50 AM
                                                                                                              437763544<j
                                                                                                                                                     ! . . 1! 1 1 it
                                                                                                                                                             11 i li



           >!0 2 1*,0G&&7II 1 .5 0 0 0 0 5 1U7»' 0 0 10 176


10176 -            $403.32                         -       9/25/2020                             10176    -        $403.32                   -   9/25/2020

                                                                                                                                                      i 5*SJI
                                                                                                                                                      Mil
                                                                                                                                                      It ! ill! I
                                                                                                                                                      ’id SisUI
                                                                                                                                                       iflk! |
                                                                                                                                                       »|j{> 1
          >:o2i>.o&&67i: ^saooo5l'.7',, ooio i??
                                                                                                                                                       slil! i
10177 -            $393.77                         -       9/21/2020                             10177    -        $393.77                   -   9/21/2020




       >:021i.0G G B7i: l, 5 0 0 0 0 5 11. 711' 0 0 1 0 1 7 3

10178 -            $714.69                         -       9/21/2020                             10178    -        $714.69                   -   9/21/2020
                                                                                                           0142761233 TD Mobile D=p:




                                                                                                 i

       >:o 2ii . og g £?i: i. s o o o o s u t '' c o i o m
                                                                                                                                                              V.'
10179 -            $404.32                         -       9/28/2020                             10179 -          $404.32                    -   9/28/2020




10180 -            $1,039.70                               -       9/21/2020




          i: o   2 h . d &e &7>: «.s o o o d s u .7 u* o a t o i s i


10181 -            $647.45                         -       9/18/2020                             1 01 8 1 - ” $647' . 45 -                       9/1 8/2020
                                              Case 1-20-42824-ess                                                              Doc 20   Filed 10/20/20           Entered 10/20/20 12:32:41

                                                                                                                                                           Statement Ending 09/30/2020
                                                                                                                                                         BRASSERIE FELIX INC                              Page 11 of 12
                                                                                                                                                         Account Number: XXXXXX5147




^BrasserieFelix Inc                                                             ________
H9WBroadway

      PAY SixHundredTwenty-Five and 14/100                                                  AMOUNT
                                                                           -                $625.14
                AlfonsoHerten
                103-5752Ate                                                __:=esJl_- ■

                               ':ojii,oEEE>vi: soapasmooioiaa
10182 -                             $625.14                        -        9/22/2020                                                        10182 -           $625.14




                                                    1,50000 5iie?f ooioiaa

10183 -                             $183.48                        -        9/23/2020                                                        10183 -           $183.48               -    9/23/2020

NtwYorlyNYlOOU                                                                  | 09/16/2020 |     6010184

          f OneThousand Nineteenand 21/ 100




                 NewYork.NY 10020


                               •:oaii.o6G67«: >,soooas!>.?«*             o o io ib i,


10184 -                             $1,019.21                              -        9/22/2020




                                                    1,50000 5U,7ir 0010185                                                                         ' '                                         "i :■ ^
10185 -                             $542.07                        -        9/22/2020                                                        10185 -           $542.07               -    9/22/2020

                                                                                   09/18/2020 ]     0010186

       PAY OneThousand Forty-Nine and 71/100                                                AMOUNT
                                                                                            51,049.71
                 207 Climnn Street
                 NewYork, NY 10002



                               • :o 3 i« ,o t& & 7 ': >,50000 5 i ‘,7»i a o i a i B B
                                                                                                                                             i__1                                <
10186 -                             $1,049.71                              -        9/18/2020                                                10186 -           $1,049.71                  -   9/18/2020



             103-24HIHtcitel



                        i;0 2ll.OEB67i: 5 5Q000 5U,?«* 0010 183




10188 -                             $370.50                        -        9/21/2020                                                        10188 -           $370.50                    9/21/2020
 NewYarlwNY10013                                             fVS'l                           I ° ^ / 18/2020 J   0010189   I
                                                                                                                           1
        PAY Four Hundred Fifty-Five and 16/100                                                          AMOUNT
                                                                !" - e   t ' / ' i * " >T               $455.26
                      Arturo I, Palacios                                                ___ ____
                      111-0$ Northern Dlvd
                      Corona, NY 11368                                                         AL-iilOCtfsacKaivnrm
                                                                                                  void anu.«i DAYS



                                   «:osmoE.E,&7i: 1,500005 !!.?«■ ooioiaq
10189 -                             $455.26 -                               9/21/2020                                                        10189 -           $455.26 -                  9/21/2020

                                                                                                                                                                 For Deposit   Cnly-J3M
                                                                                                                                                                                      C         »£
                                                                                                                                             if iisr
          t Efu1’! Hundred Fifty-Eightand 97/ 10D
                                                                                                                                                                                                  $
                                                                                                                                                                                                  5ft

                                                                                                                                             ii          ii^                                  | j •JS
                                                                                                                                                                                                    '
                                                                                                                                                                                                    O\
                               'SOBUO&6&7I: 1,500005 li, 7*’ 0010151                                                                              8i i ‘                                      ii 9
10191 -                             $858.97                        -        9/21/2020                                                        1 01 9 1 -        $858.97               -    9/2 1/2020
                                      Case 1-20-42824-ess                                   Doc 20      Filed 10/20/20                   Entered 10/20/20 12:32:41
BRASSERIE FELIX INC                                                                        XXXXXX5147                   Statement Ending 09/30/2020                                  Page 12 of 12




                                                                                                                                                                              X |!
  PAY Two Hundred Pour aad 15 / 100                                          ! AMOUNT
                                                                              ' $ 204.15                            *    ’ is ,    v                          y
                                                                                                                               • V*              i            P j

                                                                                                                               i                  ■■          U j
                    i:o a ii.o E E ,6 7 i: 1,50000 s n . ? *   0 0 10 19 ?                                    —
                                                                                                              ---       ' »
                                                                                                                        L r,       •->
                                                                                                                                     -           -—        —
                                                                                                                                                           —l -1=1       ./
                                                                                                                                                                i n;ln;l -y
10192 -                   $204.15                       -       9/23/2020                                    10192 -                   $204.15       -   9/23/2020
            Case 1-20-42824-ess                               Doc 20      Filed 10/20/20     Entered 10/20/20 12:32:41


                    Bank
                    A m e r ic a 's M o s t C o n v e n ie n t B ank®          E        STATEMENT OF ACCOUNT



      B R A SSER IE FELIX INC                                                           Page:                                      1 of 3
      DIP CASE 2 0 -40 362 E D N Y                                                      Statem ent Period:   Sep 01 20 20 -S ep 30 2020
      D E P O S IT A C C O U N T                                                        Cust R e f# :
      340 W BR O A D W A Y                                                              Primary Account #:
      N E W Y O R K NY 10013-2210




Chapter 11 Checking
b r a s s e r ie f e l ix in c                                                                                       Account #
DIP CASE 20-40362 EDNY
DEPOSIT ACCOUNT


ACCOUNT SUMMARY
Beginning Balance                                          204,479.08                          Average Collected Balance            230,382.59
Electronic Deposits                                         96,200.17                          Interest Earned This Period                 0.00
                                                                                               Interest Paid Year-to-Date                  0.00
Electronic Payments                                        114,257.42                          Annual Percentage Yield Earned            0.00%
Ending Balance                                             186,421.83                          Days in Period                                30




DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE                  DESCRIPTION                                                                                               AMOUNT
09/01                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              3,875.70
09/03                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              1,426.24
09/04                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                                923.55
09/08                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              8.526.94
09/08                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              3,477.58
09/08                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              1,739.65
09/11                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              1,805.83
09/14                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                             10,938.48
09/14                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              1,373.29
09/15                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              5,393.34
09/17                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              2,034.75
09/18                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                                995.36
09/21                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                             13,928.03
09/21                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              1.469.95
09/22                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              6,816.45
09/24                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              3,078.99
09/25                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              1,322.39
09/28                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                             18,706.93
09/28                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              3,101.52
09/29                         CCD      DEPOSIT,           AMERICAN        EXPRESS   SETTLEMENT ****112122                              5,265.20
                                                                                                              Subtotal:               96,200.17




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
           Case 1-20-42824-ess                              Doc 20              Filed 10/20/20                 Entered 10/20/20 12:32:41


How to Balance your Account                                                                                                                                                        2 of 3

Begin by adjusting your account register
as follows:
                                                                1.   Your ending balance shown on this
                                                                     statement is:
                                                                                                                                     o    Ending                       186,421.83
Subtract any services charges shown                                                                                                       Balance
on this statement.                                              2.   List below the amount o f deposits or
                                                                     credit transfers which do not appear
Subtract any automatic payments,                                     on this statement. Total the deposits                                 Total            +
transfers or other electronic with­                                                                                                       Deposits
                                                                     and enter on Line 2.
drawals not previously recorded.

Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
an interest-bearing account.                                                                                                         e
                                                                4. List below the total amount of                                        Sub Total
Add any automatic deposit or
overdraft line o f credit.                                         withdrawals that do not appear on
                                                                   this statement. Total the withdrawals
Review all withdrawals shown on this                               and enter on Line 4.                                                   Total
statement and check them off in your                                                                                                   Withdrawals
account register.                                               5. Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your                             balance should equal your account
ending account balance.                                            balance.                                                              Adjusted
                                                                                                                                         Balance




©                                                                 o
DEPOSITS NOT              DOLLARS           CENTS                 WITHDRAWALS NOT          DOLLARS         CENTS                WITHDRAWALS NOT             DOLLARS          CENTS
ON STATEMENT                                                      ON STATEMENT                                                  ON STATEMENT




                                                                                                                                  Total
 Total Deposits                                                                                                                   Withdrawals
                                                    ©                                                                                                                                 O


FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                           FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                            SUMMARY
If you need information about an electronic fund transfer or if you believe there is an     In case of Errors or Questions About Your Bill:
error on your bank statement or receipt relating to an electronic fund transfer,            If you think your bill is wrong, or if you need more information about a transaction on
telephone the bank immediately at the phone number listed on the front of your              your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
statement or write to:
                                                                                            possible. We must hear from you no later than sixty (60) days after we sent you the
TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                            FIRST bill on which the error or problem appeared. You can telephone us, but doing
Maine 04243-1377                                                                            so will not preserve your rights. In your letter, give us the following information:
We must hear from you no later than sixty (60) calendar days after we sent you the             • Your name and account number.
first statement upon which the error or problem first appeared. When contacting the            • The dollar amount of the suspected error.
Bank, please explain as clearly as you can why you believe there is an error or why            • Describe the error and explain, if you can, why you believe there is an error.
more information is needed. Please include:                                                      If you need more information, describe the item you are unsure about.
                                                                                            You do not have to pay any amount in question while we are investigating, but you
   • Your name and account number.
                                                                                            are still obligated to pay the parts of your bill that are not in question. While we
   • A description of the error or transaction you are unsure about.
   • The dollar amount and date of the suspected error.                                     investigate your question, we cannot report you as delinquent or take any action to
                                                                                            collect the amount you question.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.                       FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                            the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
We will investigate your complaint and will correct any error promptly. If we take more
                                                                                            or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
than ten (10) business days to do this, we will credit your account for the
                                                                                            on the periodic statement as an easier method for you to calculate the finance
amount you think is in error, so that you have the use of the money during the time it
                                                                                            charge. The finance charge begins to accrue on the date advances and other debits
takes to complete our investigation.
                                                                                            are posted to your account and will continue until the balance has been paid in full.
INTEREST NOTICE                                                                             To compute the finance charge, multiply the Average Daily Balance times the Days in
Total interest credited by the Bank to you this year will be reported by the Bank to the    Period times the Daily Periodic Rate (as listed in the Account Summary section on
Internal Revenue Service and State tax authorities. The amount to be reported will be       the front of the statement). The Average Daily Balance is calculated by adding the
reported separately to you by the Bank.                                                     balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                            of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                            advances have been added and payments or credits have been subtracted plus or
                                                                                            minus any other adjustments that might have occurred that day. There is no grace
                                                                                            period during which no finance charge accrues. Finance charge adjustmentsare
                                                                                            included in your total finance charge.
           Case 1-20-42824-ess                              Doc 20        Filed 10/20/20   Entered 10/20/20 12:32:41


                  Bank
                  A m e r ic a 's M o s t C o n v e n ie n t B ank®                   STATEMENT OF ACCOUNT


     B R A SSER IE FELIX INC
     DIP CASE 2 0 -40 362 E D N Y                                                     Page:                                     3 of 3
                                                                                      Statem ent Period:   Sep 01 20 20 -S ep 30 2020
     D E P O S IT A C C O U N T
                                                                                      Cust R e f# :
                                                                                      Primary Account #:




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE                DESCRIPTION                                                                                              AMOUNT
09/23                      CCD DEBIT, NYS DTFSALES TAX PAYMNT ****00060556546                                                      14,257.42
09/28                      eTransfer Debit,Online Xfer                                                                            100,000.00
                               Transfer to CK 43 6 8 6 2 6 6 0 7

                                                                                                            Subtotal:             114,257.42


DAILY BALANCE SUMMARY
DATE                                                         BALANCE                        DATE                                    BALANCE
08/31                                                   204,479.08                          09/18                                246,989.79
09/01                                                   208,354.78                          09/21                                262,387.77
09/03                                                   209,781.02                          09/22                                269,204.22
09/04                                                   210,704.57                          09/23                                254,946.80
09/08                                                   224,448.74                          09/24                                258,025.79
09/11                                                   226,254.57                          09/25                                259,348.18
09/14                                                   238,566.34                          09/28                                181,156.63
09/15                                                   243,959.68                          09/29                                186,421.83
09/17                                                   245,994.43




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t = j
Case 1-20-42824-ess   Doc 20   Filed 10/20/20   Entered 10/20/20 12:32:41
                Case 1-20-42824-ess           Doc 20       Filed 10/20/20   Entered 10/20/20 12:32:41


10:34 AM                                          Brassiere Felix Inc.
10/17/20                                            Balance Sheet
Accrual Basis                                    As of September 30, 2020

                                                                                  Sep 30, 20
                        ASSETS
                          Current Assets
                            Checking/Savings
                              BNB 5147 Checking                                       -7,161.55
                              Payroll                                                    929.60

                               Petty Cash                                                463.11
                               TD Bank Checking Acct. #6607                          222,020.59
                               TD Bank Deposit Acct. #6623                           186,421.83

                            Total Checking/Savings                                   402.673.58

                          Total Current Assets                                       402.673.58

                        TOTAL ASSETS                                                 402,673.58

                        LIABILITIES & EQUITY
                          Liabilities
                            Current Liabilities
                               Other Current Liabilities
                                   Payroll Liabilities                                -4,734.12
                                   PPP Loan 2020                                     291,450.00
                                   Sales Tax Payable                                 -14,257.42

                               Total Other Current Liabilities                       272,458.46

                            Total Current Liabilities                                272,458.46

                          Total Liabilities                                          272,458.46

                          Equity
                            Opening Balance Equity                                   260,457.75
                            Retained Earnings                                        -90,501.85
                            Net Income                                               -39,740.78

                          Total Equity                                               130,215.12

                        TOTAL LIABILITIES & EQUITY                                   402,673.58




                                                                                                        Page 1
                Case 1-20-42824-ess             Doc 20     Filed 10/20/20         Entered 10/20/20 12:32:41


10:42 AM                                             Brassiere Felix Inc.
10/17/20                                               Profit & Loss
Accrual Basis                                            September 2020

                                                                  Sep 20                     Apr - Sep 20
                Ordinary Income/Expense
                    Income
                      Food Sales
                         Cash                                        1,842.00                       5,386.00
                         Credit Cards                              243,758.60                     523,366.84

                      Total Food Sales                                     245,600.60                    528,752.84

                    Total Income                                           245,600.60                    528,752.84

                    Cost of Goods Sold
                      Beverage Purchases                                    34,480.38                       69,066.60
                      Food Purchases                                        28,241.74                       83,551.72
                      Merchant Account Fees                                    227.86                          481.98
                      Restaurant Supplies                                    2,002.47                        3,391.93

                    Total COGS                                              64,952.45                    156,492.23

                  Gross Profit                                             180,648.15                    372,260.61

                    Expense
                      Advertising and Promotion                              1,700.00                        2,668.99
                      Automobile Expense                                         0.00                            0.00
                      Bank Service Charges                                      81.56                          976.56
                      Casual Help                                            3,813.00                        3,813.00
                      Computer and Internet Expenses                         1,292.47                        2,296.33
                      Dues & Subscriptions                                     393.31                        1,200.74
                      Entertainment                                              0.00                        1,686.12
                      Garbage Expense                                            0.00                        1,200.00
                      Insurance Expense
                        Health                                       1,544.82                      28,244.71
                        WC                                               0.00                        -253.45
                        Insurance Expense - Other                    3,279.45                      13,454.74

                      Total Insurance Expense                                4,824.27                       41,446.00

                      Linen and Smallware Expenses                           2,136.55                        4,677.43
                      Meals for Business                                         0.00                           51.17
                      Office Supplies                                          568.09                        1,573.69
                      Payroll Expenses
                        ER Taxes
                           Employer FUTA                           0.00                         352.08
                           Employer SS & MED                       0.00                      10,235.47
                           Employer SUTA                           0.00                         546.72

                         Total ER Taxes                                    0.00                    11,134.27




                                                                                                                        Page 1
                 Case 1-20-42824-ess                Doc 20     Filed 10/20/20         Entered 10/20/20 12:32:41


10:42 AM                                                Brassiere Felix Inc.
10/17/20                                                  Profit & Loss
Accrual Basis                                                September 2020

                                                                      Sep 20                     Apr - Sep 20
                             Salaries
                               Admin                                   0.00                       4,550.00
                               BOH                                     0.00                      36,197.98
                               FOH                                     0.00                      22,121.68
                               Officer's Salary                        0.00                      21,000.00

                             Total Salaries                                    0.00                    83,869.66

                             Payroll Expenses - Other                   75,823.77                      80,406.08

                        Total Payroll Expenses                                  75,823.77                    175,410.01

                        Payroll Processing Fees                                       544.70                     2,244.85
                        Professional Fees
                          Accounting                                         0.00                       5,000.00
                          Legal                                          3,434.00                      37,115.11
                          Professional Fees - Other                          0.00                       4,500.00

                        Total Professional Fees                                  3,434.00                       46,615.11

                        Recruitment Expense                                          0.00                        324.00
                        Rent Expense                                            12,807.00                    100,350.70
                        Repairs and Maintenance                                  2,087.19                      9,939.72
                        Uniforms                                                   200.00                        200.00
                        Utilities                                                  673.54                      2,534.76

                      Total Expense                                            110,379.45                    399,209.18

                  Net Ordinary Income                                           70,268.70                    -26,948.57

                  Other Income/Expense
                    Other Expense
                      Ask My Accountant                                                 0.00                     8,542.21
                      Tax Payments                                                      0.00                     4,250.00

                    Total Other Expense                                                 0.00                    12,792.21

                  Net Other Income                                                      0.00                 -12,792.21

                Net Income                                                      70,268.70                    -39,740.78




                                                                                                                            Page 2
                 Case 1-20-42824-ess                    Doc 20   Filed 10/20/20            Entered 10/20/20 12:32:41


5:19 PM                                                    Brassiere Felix Inc.
10/05/20                                                 Reconciliation Detail
                                        TD Bank Deposit Acct. #6623, Period Ending 09/30/2020

                     Type               Date        Num              Name            Clr        Amount          Balance
           Beginning Balance                                                                                      204,479.08
                Cleared Transactions
                   Checks and Payments - 2 items
           Check               09/23/2020                    NYS Dept of Tax & ...   X             -14,257.42      -14,257.42
           Deposit             09/28/2020                                            X            -100,000.00     -114,257.42

                      Total Checks and Payments                                                   -114,257.42     -114,257.42

                      Deposits and Credits - 20 items
           Deposit                09/01/2020                 American   Express      X               3,875.70       3,875.70
           Deposit                09/03/2020                 American   Express      X               1,426.24       5,301.94
           Deposit                09/04/2020                 American   Express      X                 923.55       6,225.49
           Deposit                09/08/2020                 American   Express      X               1,739.65       7,965.14
           Deposit                09/08/2020                 American   Express      X               3,477.58      11,442.72
           Deposit                09/08/2020                 American   Express      X               8,526.94      19,969.66
           Deposit                09/11/2020                 American   Express      X               1,805.83      21,775.49
           Deposit                09/14/2020                 American   Express      X               1,373.29      23,148.78
           Deposit                09/14/2020                 American   Express      X              10,938.48      34,087.26
           Deposit                09/15/2020                 American   Express      X               5,393.34      39,480.60
           Deposit                09/17/2020                 American   Express      X               2,034.75      41,515.35
           Deposit                09/18/2020                 American   Express      X                 995.36      42,510.71
           Deposit                09/21/2020                 American   Express      X               1,469.95      43,980.66
           Deposit                09/21/2020                 American   Express      X              13,928.03      57,908.69
           Deposit                09/22/2020                 American   Express      X               6,816.45      64,725.14
           Deposit                09/24/2020                 American   Express      X               3,078.99      67,804.13
           Deposit                09/25/2020                 American   Express      X               1,322.39      69,126.52
           Deposit                09/28/2020                 American   Express      X               3,101.52      72,228.04
           Deposit                09/28/2020                 American   Express      X              18,706.93      90,934.97
           Deposit                09/29/2020                 American   Express      X               5,265.20      96,200.17

                      Total Deposits and Credits                                                   96,200.17       96,200.17

                Total Cleared Transactions                                                         -18,057.25      -18,057.25

           Cleared Balance                                                                         -18,057.25     186,421.83

           Register Balance as of 09/30/2020                                                       -18,057.25     186,421.83

           Ending Balance                                                                          -18,057.25     186,421.83




                                                                                                                                Page 1
                Case 1-20-42824-ess            Doc 20      Filed 10/20/20             Entered 10/20/20 12:32:41


5:17 PM                                               Brassiere Felix Inc.
10/05/20                                         Reconciliation Detail
                                 TD Bank Checking Acct. #6607, Period Ending 09/30/2020

                 Type              Date        Num             Name             Clr        Amount          Balance
           Beginning Balance                                                                                  96,757.12
                Cleared Transactions
                   Checks and Payments -141 items
           Check               09/01/2020              Empire Liquors           X             -1,339.18        -1,339.18
           Check               09/01/2020              Le Bee Fin               X             -1,291.23        -2,630.41
           Check               09/01/2020              Paris Gourmet            X               -285.23        -2,915.64
           Check               09/01/2020              Grandaisy Bakery         X               -128.22        -3,043.86
           Check               09/02/2020              La Reserve               X             -3,964.53        -7,008.39
           Check               09/02/2020     1155     Fast Linen               X               -463.50        -7,471.89
           Check               09/02/2020              Big Blue Distrib         X               -421.97        -7,893.86
           Check               09/03/2020              Chefs Restaurant         X               -287.27        -8,181.13
           Check               09/03/2020              Seated                   X                 -64.81       -8,245.94
           Check               09/04/2020     1170     La Reserve               X             -3,266.54       -11,512.48
           Check               09/04/2020              Fruit of the Vine        X               -894.00       -12,406.48
           Check               09/04/2020              The Chefs Warehouse      X               -486.97       -12,893.45
           Check               09/04/2020              Win Depot                X               -190.99       -13,084.44
           Check               09/04/2020              Toast Inc                X               -163.31       -13,247.75
           Check               09/04/2020              Staples                  X                 -14.76      -13,262.51
           Check               09/08/2020              The Chefs Warehouse      X             -1,026.61       -14,289.12
           Check               09/08/2020              Spectrum                 X               -606.35       -14,895.47
           Check               09/08/2020              The Chefs Warehouse      X               -307.40       -15,202.87
           Check               09/08/2020              Grandaisy Bakery         X               -100.58       -15,303.45
           Check               09/08/2020              Venmo                    X                  -0.30      -15,303.75
           Check               09/08/2020              Venmo                    X                  -0.21      -15,303.96
           Check               09/09/2020              Riviera Produce          X             -1,705.67       -17,009.63
           Check               09/09/2020              People Wine              X               -920.00       -17,929.63
           Check               09/09/2020              France Dessert           X               -339.60       -18,269.23
           Check               09/09/2020     20010    Oswaldo Huitzil          X               -263.91       -18,533.14
           Check               09/09/2020              Citizens                 X               -227.86       -18,761.00
           Check               09/10/2020              USBC COURTS              X             -3,434.00       -22,195.00
           Check               09/10/2020     66473    Baron Francois Wine      X               -720.00       -22,915.00
           Check               09/10/2020              Peace Of Mind            X               -653.25       -23,568.25
           Check               09/10/2020              Home Depot               X                 -62.30      -23,630.55
           Check               09/10/2020              Seated                   X                 -54.56      -23,685.11
           Check               09/10/2020              Venmo                    X                 -31.56      -23,716.67
           Check               09/10/2020              Chefs Restaurant         X                 -16.06      -23,732.73
           Check               09/11/2020     1163     Superior Management      X            -12,500.00       -36,232.73
           Check               09/11/2020              Paris Gourmet            X               -483.19       -36,715.92
           Check               09/11/2020              Fruit of the Vine        X               -468.00       -37,183.92
           Check               09/11/2020              Harland Clarke           X               -215.44       -37,399.36
           Check               09/14/2020     1159     Anthony Berard           X             -3,813.00       -41,212.36
           Check               09/14/2020              The Chefs Warehouse      X             -1,576.19       -42,788.55
           Check               09/14/2020     1166     Alexandre Catteau        X               -991.26       -43,779.81
           Check               09/14/2020              The Chefs Warehouse      X               -626.25       -44,406.06
           Check               09/14/2020              Fruit of the Vine        X               -492.00       -44,898.06
           Check               09/14/2020              Chefs Restaurant         X               -409.53       -45,307.59
           Check               09/14/2020              Big Blue Distrib         X               -324.24       -45,631.83
           Check               09/14/2020              FriteShop                X               -263.48       -45,895.31
           Check               09/14/2020              Pino Prime Meats         X               -178.88       -46,074.19
           Check               09/14/2020              The Chefs Warehouse      X               -167.10       -46,241.29
           Check               09/14/2020              Staples                  X                 -84.87      -46,326.16
           Check               09/14/2020              Chefs Restaurant         X                 -63.64      -46,389.80
           Check               09/15/2020              Riviera Produce          X             -1,088.05       -47,477.85
           Check               09/15/2020              Fast Linen               X               -773.65       -48,251.50
           Check               09/15/2020              Grandaisy Bakery         X               -142.14       -48,393.64
           Check               09/16/2020              Paris Gourmet            X               -945.16       -49,338.80
           Check               09/16/2020              Chefs Restaurant         X                 -47.80      -49,386.60
           Check               09/17/2020              Le Bee Fin               X             -2,425.77       -51,812.37
           Check               09/17/2020              People Wine              X             -1,704.00       -53,516.37
           Check               09/17/2020              People Wine              X               -149.00       -53,665.37
           Check               09/17/2020              Seated                   X                 -74.09      -53,739.46
           Check               09/17/2020     1165     Daniel Guzman            X                 -50.00      -53,789.46
           Check               09/17/2020              Amazon                   X                 -23.39      -53,812.85
           Check               09/18/2020     1168     Grand Street Concer...   X             -1,700.00       -55,512.85
           Check               09/18/2020              The Chefs Warehouse      X             -1,223.37       -56,736.22
           Check               09/18/2020              Fruit of the Vine        X               -528.00       -57,264.22
           Check               09/18/2020              Big Blue Distrib         X               -297.64       -57,561.86
           Check               09/18/2020              Southern Wine            X               -197.25       -57,759.11

                                                                                                                           Page 1
                   Case 1-20-42824-ess    Doc 20      Filed 10/20/20            Entered 10/20/20 12:32:41


5:17 PM                                          Brassiere Felix Inc.
10/05/20                                    Reconciliation Detail
                              TD Bank Checking Acct. #6607, Period Ending 09/30/2020

                   Type         Date      Num            Name             Clr        Amount          Balance
           Check            09/18/2020   1266     Alain Denneulin         X               -157.00       -57,916.11
           Check            09/18/2020   1267     Federico Rendon         X               -150.00       -58,066.11
           Check            09/21/2020            The Chefs Warehouse     X               -726.14       -58,792.25
           Check            09/21/2020   1169     Petty Cash              X               -463.11       -59,255.36
           Check            09/21/2020            CubeSmart               X               -307.00       -59,562.36
           Check            09/21/2020            Pino Prime Meats        X               -280.80       -59,843.16
           Check            09/21/2020            Fruit of the Vine       X               -216.00       -60,059.16
           Check            09/21/2020            AGATA VALENTINA         X                 -11.61      -60,070.77
           Check            09/22/2020            Bank Direct Capial      X             -3,279.45       -63,350.22
           Check            09/22/2020            La Reserve              X             -3,011.71       -66,361.93
           Check            09/22/2020   66668    Baron Francois Wine     X             -1,176.00       -67,537.93
           Check            09/22/2020            The Chefs Warehouse     X               -521.49       -68,059.42
           Check            09/22/2020            Grandaisy Bakery        X               -241.54       -68,300.96
           Check            09/22/2020            Audible                 X                 -14.95      -68,315.91
           Check            09/23/2020            Le Bee Fin              X             -1,683.71       -69,999.62
           Check            09/23/2020            Southern Wine           X             -1,543.18       -71,542.80
           Check            09/23/2020            Empire Liquors          X             -1,360.43       -72,903.23
           Check            09/23/2020            Fruit of the Vine       X               -966.00       -73,869.23
           Check            09/23/2020            Empire Liquors          X               -650.00       -74,519.23
           Check            09/23/2020            Paris Gourmet           X               -621.32       -75,140.55
           Check            09/23/2020            Big Blue Distrib        X               -391.11       -75,531.66
           Check            09/23/2020            France Dessert          X               -186.00       -75,717.66
           Check            09/24/2020            NatPay Dir Dep          X             -7,968.07       -83,685.73
           Check            09/24/2020   20014    Nicolas Mathe           X             -1,390.47       -85,076.20
           Check            09/24/2020            NatPay Dir Dep          X             -1,167.52       -86,243.72
           Check            09/24/2020   20012    Gwenael LePape          X             -1,113.01       -87,356.73
           Check            09/24/2020   20013    Simon Lozada            X               -664.72       -88,021.45
           Check            09/24/2020            NatPay invoice          X               -199.85       -88,221.30
           Check            09/24/2020            Staples                 X               -184.08       -88,405.38
           Check            09/24/2020            Seated                  X                 -36.54      -88,441.92
           Check            09/24/2020            Staples                 X                 -30.60      -88,472.52
           Check            09/24/2020            Lendy Electric Equip    X                 -10.88      -88,483.40
           Check            09/24/2020            NPC Payroll             X                  -0.12      -88,483.52
           Check            09/25/2020            The Chefs Warehouse     X             -1,591.17       -90,074.69
           Check            09/25/2020            Oxford Health           X             -1,544.82       -91,619.51
           Check            09/25/2020   20001    Phouangnaly Bouahon     X             -1,283.41       -92,902.92
           Check            09/25/2020   20019    Maria A. Robles         X               -996.45       -93,899.37
           Check            09/25/2020            Riviera Produce         X               -987.17       -94,886.54
           Check            09/25/2020   20008    Abelardo A. Hernan...   X               -838.88       -95,725.42
           Check            09/25/2020            Con Ed                  X               -673.54       -96,398.96
           Check            09/25/2020   20009    Alfonso Herrera         X               -629.45       -97,028.41
           Check            09/25/2020            Spectrum                X               -627.40       -97,655.81
           Check            09/25/2020   20018    Federico Rendon         X               -595.55       -98,251.36
           Check            09/25/2020            Vinitus                 X               -384.00       -98,635.36
           Check            09/25/2020            Autotap                 X               -364.84       -99,000.20
           Check            09/25/2020            Southern Wine           X               -197.25       -99,197.45
           Check            09/25/2020   20016    Luis Ortiz              X               -118.42       -99,315.87
           Check            09/25/2020            Amazon                  X                 -12.02      -99,327.89
           Check            09/28/2020            Yasakart                X             -1,548.00      -100,875.89
           Check            09/28/2020   20007    Lamine Fall             X             -1,284.95      -102,160.84
           Check            09/28/2020            The Chefs Warehouse     X             -1,207.50      -103,368.34
           Check            09/28/2020   20006    Alain Denneulin         X             -1,054.05      -104,422.39
           Check            09/28/2020   20002    Zeus Cano               X               -929.60      -105,351.99
           Check            09/28/2020            The Chefs Warehouse     X               -863.13      -106,215.12
           Check            09/28/2020            People Wine             X               -856.00      -107,071.12
           Check            09/28/2020   20017    Arturo I. Palacios      X               -773.95      -107,845.07
           Check            09/28/2020   20004    Louis Courselle         X               -683.50      -108,528.57
           Check            09/28/2020            Fruit of the Vine       X               -504.00      -109,032.57
           Check            09/28/2020   20020    Abel Solano             X               -446.35      -109,478.92
           Check            09/28/2020            Pino Prime Meats        X               -377.78      -109,856.70
           Check            09/28/2020            The Chefs Warehouse     X               -307.99      -110,164.69
           Check            09/28/2020            E Systems               X                 -58.72     -110,223.41
           Check            09/29/2020   20011    Mohamed Kadaoui         X             -1,439.08      -111,662.49
           Check            09/29/2020   66784    Baron Francois Wine     X             -1,392.00      -113,054.49
           Check            09/29/2020            Fast Linen              X               -899.40      -113,953.89
           Check            09/29/2020            Big Blue Distrib        X               -733.88      -114,687.77
           Check            09/29/2020   20005    Cesar Cusco             X               -579.29      -115,267.06
           Check            09/29/2020   20021    Vinicio Tut             X               -339.94      -115,607.00

                                                                                                                     Page 2
                   Case 1-20-42824-ess                  Doc 20   Filed 10/20/20          Entered 10/20/20 12:32:41


5:17 PM                                                    Brassiere Felix Inc.
10/05/20                                                 Reconciliation Detail
                                       TD Bank Checking Acct. #6607, Period Ending 09/30/2020

                     Type               Date        Num              Name          Clr        Amount          Balance
           Check                    09/29/2020               Grandaisy Bakery      X                -181.00     -115,788.00
           Check                    09/30/2020               Southern Wine         X              -2,485.63     -118,273.63
           Check                    09/30/2020               Le Bee Fin            X              -1,953.22     -120,226.85
           Check                    09/30/2020               Fruit of the Vine     X              -1,716.00     -121,942.85
           Check                    09/30/2020     1255      Chem Clean Supplies   X              -1,306.50     -123,249.35
           Check                    09/30/2020     1467      Cognac One            X                -612.00     -123,861.35
           Check                    09/30/2020               People Wine           X                -234.00     -124,095.35
           Check                    09/30/2020               Home Depot            X                 -54.26     -124,149.61

                      Total Checks and Payments                                                 -124,149.61     -124,149.61

                      Deposits and Credits - 30 items
           Deposit                09/01/2020                 Credit Cards          X             10,726.05       10,726.05
           Deposit                09/03/2020                 Credit Cards          X              2,700.08       13,426.13
           Deposit                09/04/2020                 Credit Cards          X                537.70       13,963.83
           Deposit                09/08/2020                 Venmo                 X                  0.21       13,964.04
           Deposit                09/08/2020                 Venmo                 X                  0.30       13,964.34
           Deposit                09/08/2020                 Credit Cards          X              2,859.40       16,823.74
           Deposit                09/08/2020                 Credit Cards          X              3,399.66       20,223.40
           Deposit                09/08/2020                 Credit Cards          X              6,740.73       26,964.13
           Deposit                09/08/2020                 Credit Cards          X              7,621.00       34,585.13
           Deposit                09/11/2020                 Credit Cards          X                800.87       35,386.00
           Deposit                09/14/2020                 Credit Cards          X              2,436.97       37,822.97
           Deposit                09/14/2020                 Credit Cards          X              3,556.68       41,379.65
           Deposit                09/14/2020                 Credit Cards          X              9,927.82       51,307.47
           Deposit                09/15/2020                 Credit Cards          X              8,801.35       60,108.82
           Deposit                09/17/2020                 Credit Cards          X              2,406.06       62,514.88
           Deposit                09/18/2020                 Credit Cards          X              2,533.68       65,048.56
           Deposit                09/21/2020                 Cash                  X              1,842.00       66,890.56
           Deposit                09/21/2020                 Credit Cards          X              4,268.66       71,159.22
           Deposit                09/21/2020                 Credit Cards          X              6,832.19       77,991.41
           Deposit                09/21/2020                 Credit Cards          X             13,343.98       91,335.39
           Deposit                09/22/2020                 Credit Cards          X             13,023.76      104,359.15
           Deposit                09/24/2020                 NPC Payroll           X                  0.12      104,359.27
           Deposit                09/24/2020                 Credit Cards          X              2,108.90      106,468.17
           Deposit                09/25/2020                 Credit Cards          X              4,425.91      110,894.08
           Deposit                09/28/2020                 Amazon                X                 12.02      110,906.10
           Deposit                09/28/2020                 Credit Cards          X              2,651.19      113,557.29
           Deposit                09/28/2020                 Credit Cards          X              9,290.51      122,847.80
           Deposit                09/28/2020                 Credit Cards          X             17,074.07      139,921.87
           Deposit                09/28/2020                                       X            100,000.00      239,921.87
           Deposit                09/29/2020                 Credit Cards          X              9,491.21      249,413.08

                      Total Deposits and Credits                                                249,413.08      249,413.08

                Total Cleared Transactions                                                      125,263.47      125,263.47

           Cleared Balance                                                                      125,263.47      222,020.59

           Register Balance as of 09/30/2020                                                    125,263.47      222,020.59

           Ending Balance                                                                       125,263.47      222,020.59




                                                                                                                              Page 3
                 Case 1-20-42824-ess             Doc 20       Filed 10/20/20           Entered 10/20/20 12:32:41


10:39 AM                                                 Brassiere Felix Inc.
10/13/20                                           Reconciliation Detail
                                           BNB 5147 Checking, Period Ending 09/30/2020

                 Type               Date         Num             Name            Clr        Amount         Balance
           Beginning Balance                                                                                  67,322.03
                Cleared Transactions
                   Checks and Payments - 75 items
           Check               08/21/2020      10096      Louis Courselle        X               -728.80         -728.80
           Check               08/28/2020      10124      Mohamed Kadaoui        X             -1,212.32       -1,941.12
           Check               08/28/2020      10125      Gwenael LePape         X             -1,113.01       -3,054.13
           Check               08/28/2020      10117      Louis Courselle        X             -1,092.30       -4,146.43
           Check               08/28/2020      10119      Alain Denneulin        X             -1,054.05       -5,200.48
           Check               08/28/2020      10116      Alexandre Catteau      X             -1,053.00       -6,253.48
           Check               08/28/2020      10115      Phouangnaly Bouah...   X             -1,022.52       -7,276.00
           Check               08/28/2020      10133      Uriel Sampedro         X               -233.12       -7,509.12
           Check               08/28/2020      10123      Oswaldo Huitzil        X               -189.49       -7,698.61
           Check               08/28/2020      10114      Ciro Alejo             X               -101.42       -7,800.03
           Check               09/03/2020                 Tax Impound Tax        X             -5,820.37      -13,620.40
           Check               09/03/2020      dirdep                            X               -953.98      -14,574.38
           Check               09/03/2020                 ABP Payroll Invoice    X               -111.80      -14,686.18
           Check               09/08/2020      10151      Federico Rendon        X               -448.32      -15,134.50
           Check               09/09/2020      10135      Phouangnaly Bouah...   X               -960.74      -16,095.24
           Check               09/10/2020                 Tax Impound Tax        X             -5,977.64      -22,072.88
           Check               09/10/2020      10145      Gwenael LePape         X             -1,113.01      -23,185.89
           Check               09/10/2020      10139      Alain Denneulin        X             -1,054.05      -24,239.94
           Check               09/10/2020      10136      Alexandre Catteau      X             -1,053.00      -25,292.94
           Check               09/10/2020      DIRD...                           X               -987.73      -26,280.67
           Check               09/10/2020                 ABP Payroll Invoice    X               -114.65      -26,395.32
           Check               09/11/2020      10153      Phouangnaly Bouah...   X             -1,025.43      -27,420.75
           Check               09/14/2020      10170      Federico Rendon        X               -541.76      -27,962.51
           Check               09/15/2020      10147      Nicolas Mathe          X             -1,168.28      -29,130.79
           Check               09/15/2020      10164      Gwenael LePape         X             -1,113.01      -30,243.80
           Check               09/15/2020      10174      Phouangnaly Bouah...   X             -1,098.32      -31,342.12
           Check               09/15/2020      10166      Nicolas Mathe          X             -1,054.50      -32,396.62
           Check               09/15/2020      10158      Alain Denneulin        X             -1,054.05      -33,450.67
           Check               09/15/2020      10155      Alexandre Catteau      X             -1,053.00      -34,503.67
           Check               09/15/2020      10186      Nicolas Mathe          X             -1,049.71      -35,553.38
           Check               09/15/2020      10180      Lamine Fall            X             -1,039.70      -36,593.08
           Check               09/15/2020      10184      Mohamed Kadaoui        X             -1,019.21      -37,612.29
           Check               09/15/2020      10144      Mohamed Kadaoui        X               -968.40      -38,580.69
           Check               09/15/2020      10140      Lamine Fall            X               -933.76      -39,514.45
           Check               09/15/2020      10163      Mohamed Kadaoui        X               -894.12      -40,408.57
           Check               09/15/2020      10159      Lamine Fall            X               -874.08      -41,282.65
           Check               09/15/2020      10191      Maria Robles           X               -858.97      -42,141.62
           Check               09/15/2020      10171      Maria Robles           X               -800.64      -42,942.26
           Check               09/15/2020      10175      Zeus Cano              X               -762.36      -43,704.62
           Check               09/15/2020      10161      Alfonso Herrera        X               -754.67      -44,459.29
           Check               09/15/2020      10137      Louis Courselle        X               -738.75      -45,198.04
           Check               09/15/2020      10178      Cesar Cusco            X               -714.69      -45,912.73
           Check               09/15/2020      10173      Simon Lozada           X               -676.30      -46,589.03
           Check               09/15/2020      10165      Simon Lozada           X               -666.87      -47,255.90
           Check               09/15/2020      10181      Abelardo Hernandez     X               -647.45      -47,903.35
           Check               09/15/2020      10138      Cesar Cusco            X               -645.59      -48,548.94
           Check               09/15/2020      10157      Cesar Cusco            X               -633.56      -49,182.50
           Check               09/15/2020      10182      Alfonso Herrera        X               -625.14      -49,807.64
           Check               09/15/2020      10142      Alfonso Herrera        X               -618.40      -50,426.04
           Check               09/15/2020      10141      Abelardo Hernandez     X               -617.07      -51,043.11
           Check               09/15/2020      10160      Abelardo Hernandez     X               -554.57      -51,597.68
           Check               09/15/2020      10156      Louis Courselle        X               -549.14      -52,146.82
           Check               09/15/2020      10185      Simon Lozada           X               -542.07      -52,688.89
           Check               09/15/2020      10172      Uriel Sampedro         X               -527.46      -53,216.35
           Check               09/15/2020      10150      Arturo Palacios        X               -522.90      -53,739.25
           Check               09/15/2020      10149      Luis Ortiz             X               -463.65      -54,202.90
           Check               09/15/2020      10189      Arturo Palacios        X               -455.26      -54,658.16
           Check               09/15/2020                 Arturo Palacios        X               -440.41      -55,098.57
           Check               09/15/2020      10193      Eric Bonnetain         X               -420.87      -55,519.44
           Check               09/15/2020      10179      Alain Denneulin        X               -404.32      -55,923.76
           Check               09/15/2020      10176      Alexandre Catteau      X               -403.32      -56,327.08
           Check               09/15/2020      10177      Louis Courselle        X               -393.77      -56,720.85
           Check               09/15/2020      10188      Luis Ortiz             X               -370.50      -57,091.35
           Check               09/15/2020      10162      Oswaldo Huitzil        X               -349.65      -57,441.00
           Check               09/15/2020      10152      Uriel Sampedro         X               -325.77      -57,766.77

                                                                                                                           Page 1
                   Case 1-20-42824-ess             Doc 20         Filed 10/20/20         Entered 10/20/20 12:32:41


10:39 AM                                                   Brassiere Felix Inc.
10/13/20                                             Reconciliation Detail
                                             BNB 5147 Checking, Period Ending 09/30/2020

                   Type               Date         Num               Name          Clr        Amount          Balance
           Check                 09/15/2020      10154      Zeus Cano              X               -305.57       -58,072.34
           Check                 09/15/2020      10143      Oswaldo Huitzil        X               -295.09       -58,367.43
           Check                 09/15/2020      10192      Abel Solano            X               -204.15       -58,571.58
           Check                 09/15/2020      10183      Oswaldo Huitzil        X               -183.48       -58,755.06
           Check                 09/17/2020                 Tax Impound Tax        X             -4,734.12       -63,489.18
           Check                 09/17/2020      DIRD...                           X             -1,008.70       -64,497.88
           Check                 09/17/2020                 ABP Payroll Invoice    X               -118.40       -64,616.28
           Check                 09/21/2020      10190      Federico Rendon        X               -455.52       -65,071.80
           Check                 09/30/2020                                        X                -50.00       -65,121.80
           Check                 10/06/2020      10168       Luis Ortiz            X               -461.56       -65,583.36

                    Total Checks and Payments                                                   -65,583.36       -65,583.36

                Total Cleared Transactions                                                      -65,583.36       -65,583.36

           Cleared Balance                                                                      -65,583.36         1,738.67

                Uncleared Transactions
                  Checks and Payments -1 7 items
           Check               07/15/2020     PAYR...       NatPay invoice                            -0.88            -0.88
           Check               08/21/2020     10110         Federico Rendon                        -446.27          -447.15
           Check               08/28/2020     10128         Assane Ndiaye                          -818.69        -1,265.84
           Check               08/28/2020     E00020        Marlene Vincent                        -799.27        -2,065.11
           Check               08/28/2020     E00019        Talita Denneulin-Lee                   -537.67        -2,602.78
           Check               08/31/2020                   Mohamed Kadaoui                      -1,193.90        -3,796.68
           Check               08/31/2020                   Phouangnaly Bouahon                  -1,020.60        -4,817.28
           Check               08/31/2020                   Phouangnaly Bouahon                  -1,016.71        -5,833.99
           Check               08/31/2020                   Mohamed Kadaoui                        -916.54        -6,750.53
           Check               08/31/2020                   Maria A. Robles                        -852.83        -7,603.36
           Check               08/31/2020                   Maria Robles                           -717.52        -8,320.88
           Check               08/31/2020                   Maria Robles                           -542.21        -8,863.09
           Check               08/31/2020                   Louis Courselle                        -452.53        -9,315.62
           Check               08/31/2020                   Louis Courselle                        -451.57        -9,767.19
           Check               08/31/2020                   Federico Rendon                        -408.64       -10,175.83
           Check               08/31/2020                   anuro P                                -346.98       -10,522.81
           Check               08/31/2020                   Louis Courselle                        -175.91       -10,698.72

                    Total Checks and Payments                                                   -10,698.72       -10,698.72

                Total Uncleared Transactions                                                    -10,698.72       -10,698.72

           Register Balance as of 09/30/2020                                                    -76,282.08        -8,960.05

                New Transactions
                  Checks and Payments - 3 items
           Check               10/06/2020                   Assane Ndiaye          M               -552.34          -552.34
           Check               10/06/2020                   Assane Ndiaye          M               -489.84        -1,042.18
           Check               10/06/2020                   Assane Ndiaye          M               -414.44        -1,456.62

                    Total Checks and Payments                                                    -1,456.62        -1,456.62

                Total New Transactions                                                           -1,456.62        -1,456.62

           Ending Balance                                                                       -77,738.70       -10,416.67




                                                                                                                               Page 2
